UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	December 31, 2012 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Balanced Fund The fund's portfolio 12/31/12 (Unaudited) COMMON STOCKS (45.0%) (a) Shares Value Basic materials (2.6%) Agnico-Eagle Mines, Ltd. (Canada) 290 $15,198 Agrium, Inc. (Canada) 715 71,436 Air Liquide SA (France) 560 70,177 Allied Nevada Gold Corp. (NON) 240 7,231 Amcor, Ltd. (Australia) 5,890 49,805 American Vanguard Corp. 3,765 116,979 Andersons, Inc. (The) 376 16,130 Archer Daniels-Midland Co. 1,971 53,986 Arkema (France) 5,586 587,336 Assa Abloy AB Class B (Sweden) 10,195 383,897 AuRico Gold, Inc. (Canada) (NON) 15,600 128,445 Barrick Gold Corp. (Canada) 3,800 133,021 BASF SE (Germany) 16,945 1,592,683 Bemis Co., Inc. 12,981 434,344 BHP Billiton PLC (United Kingdom) 12,656 444,726 BHP Billiton, Ltd. (Australia) 21,329 832,964 Black Earth Farming, Ltd. SDR (Jersey) (NON) 3,511 4,779 Buckeye Technologies, Inc. 6,418 184,261 Cambrex Corp. (NON) 20,892 237,751 Carpenter Technology Corp. 5,011 258,718 CF Industries Holdings, Inc. 6,532 1,327,041 Chicago Bridge & Iron Co., NV 15,017 696,038 China Shanshui Cement Group, Ltd. (China) 123,000 92,247 Cliffs Natural Resources, Inc. 9,814 378,428 Cresud S.A.C.I.F. y A. ADR (Argentina) (NON) 1,430 11,898 Cytec Industries, Inc. 6,017 414,150 Domtar Corp. (Canada) 4,441 370,912 Eagle Materials, Inc. 4,488 262,548 Eastman Chemical Co. 15,400 1,047,970 Evraz PLC (United Kingdom) 127,057 560,811 First Resources, Ltd. (Singapore) 41,000 68,301 Fletcher Building, Ltd. (New Zealand) 2,790 19,523 FMC Corp. 280 16,386 Fortescue Metals Group, Ltd. (Australia) 20,718 102,789 Fortune Brands Home & Security, Inc. (NON) 22,890 668,846 Georgia Gulf Corp. 2,179 89,949 Goldcorp, Inc. (Canada) 10,196 374,854 Golden Agri-Resources, Ltd. (Singapore) 180,000 96,901 GrainCorp, Ltd. (Australia) 4,151 53,499 Holcim, Ltd. (Switzerland) 280 20,623 Holmen AB Class B (Sweden) 340 10,115 Horsehead Holding Corp. (NON) 12,642 129,075 Huntsman Corp. 23,400 372,060 Incitec Pivot, Ltd. (Australia) 11,918 40,500 Innophos Holdings, Inc. 6,311 293,462 Innospec, Inc. 6,096 210,251 International Flavors & Fragrances, Inc. 170 11,312 Intrepid Potash, Inc. 1,026 21,844 Israel Chemicals, Ltd. (Israel) 2,580 31,103 K&S AG (Germany) 2,306 106,614 Kansai Paint Co., Ltd. (Japan) 1,000 10,770 KapStone Paper and Packaging Corp. 7,491 166,225 Koninklijke DSM NV (Netherlands) 7,110 428,266 Koppers Holdings, Inc. 4,535 173,010 Kraton Performance Polymers, Inc. (NON) 3,212 77,184 Kronos Worldwide, Inc. (S) 10,342 201,669 KWS Saat AG (Germany) 76 24,430 L.B. Foster Co. Class A 2,524 109,643 Landec Corp. (NON) 11,514 109,268 Lanxess AG (Germany) 3,432 300,151 Linde AG (Germany) 2,944 513,403 LSB Industries, Inc. (NON) 17,668 625,801 LyondellBasell Industries NV Class A 30,949 1,766,878 Minerals Technologies, Inc. 2,522 100,678 Monsanto Co. 42,415 4,014,580 Mosaic Co. (The) 763 43,209 Newcrest Mining, Ltd. (Australia) 2,312 53,978 Newmont Mining Corp. 520 24,149 Nitto Denko Corp. (Japan) 9,900 487,085 NN, Inc. (NON) 16,437 150,563 Nufarm, Ltd. (Australia) 5,942 36,073 Oji Holdings Corp. (Japan) 2,000 6,907 OM Group, Inc. (NON) 5,464 121,301 Orica, Ltd. (Australia) 470 12,359 Packaging Corp. of America 11,700 450,099 PolyOne Corp. 17,116 349,509 Potash Corp. of Saskatchewan, Inc. (Canada) 2,120 86,263 PPG Industries, Inc. 13,926 1,884,884 PT Astra Agro Lestari Tbk (Indonesia) 10,000 20,514 PT Indocement Tunggal Prakarsa Tbk (Indonesia) 63,500 148,352 Randgold Resources, Ltd. (Jersey) 430 42,379 Rio Tinto PLC (United Kingdom) 13,983 814,824 Rio Tinto, Ltd. (Australia) 13,036 907,357 Royal Gold, Inc. 130 10,570 Sealed Air Corp. 21,632 378,776 Sherwin-Williams Co. (The) 8,450 1,299,779 Sigma-Aldrich Corp. 220 16,188 Sika AG (Switzerland) 7 16,223 SLC Agricola SA (Brazil) 1,580 15,318 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,230 70,897 Svenska Cellulosa AB Class B (Sweden) 1,140 24,955 Syngenta AG (Switzerland) 1,900 766,428 Taiheiyo Cement Corp. (Japan) 3,000 8,255 Teck Resources, Ltd. Class B (Canada) 4,000 145,370 Toray Industries, Inc. (Japan) 3,000 18,293 Trex Co., Inc. (NON) 6,692 249,143 Tronox, Ltd. Class A 9,741 177,773 Valspar Corp. 10,763 671,611 Vilmorin & Cie (France) 173 21,396 voestalpine AG (Austria) 11,221 412,614 W.R. Grace & Co. (NON) 13,757 924,883 Xstrata PLC (United Kingdom) 12,279 218,395 Yamana Gold, Inc. (Canada) 1,040 17,889 Yara International ASA (Norway) 1,151 57,131 Capital goods (2.9%) ABB, Ltd. (Switzerland) 21,167 439,510 Aecom Technology Corp. (NON) 18,100 430,780 AGCO Corp. (NON) 1,729 84,928 Aisin Seiki Co., Ltd. (Japan) 4,700 146,580 Alliant Techsystems, Inc. 3,122 193,439 Altra Holdings, Inc. 12,578 277,345 American Axle & Manufacturing Holdings, Inc. (NON) 8,571 95,995 Applied Industrial Technologies, Inc. 6,800 285,668 Avery Dennison Corp. 16,000 558,720 AZZ, Inc. 4,071 156,449 Ball Corp. 17,630 788,943 Beijing Enterprises Water Group, Ltd. (Hong Kong) 370,000 96,211 Boeing Co. (The) 68,000 5,124,480 Canon, Inc. (Japan) 2,500 98,055 Chart Industries, Inc. (NON) 5,742 382,819 Chase Corp. 6,620 123,132 China Communications Construction Co., Ltd. (China) 223,000 218,979 Chiyoda Corp. (Japan) 9,000 128,870 CNH Global NV 1,314 52,941 Covanta Holding Corp. 490 9,026 Cummins, Inc. 21,349 2,313,164 Daelim Industrial Co., Ltd. (South Korea) 1,050 86,259 Daikin Industries, Ltd. (Japan) 3,500 120,262 Deere & Co. 1,040 89,877 Delphi Automotive PLC (United Kingdom) (NON) 43,800 1,675,350 Dongfang Electric Corp., Ltd. (China) 90,800 186,663 DXP Enterprises, Inc. (NON) 3,370 165,366 Embraer SA ADR (Brazil) 2,800 79,828 European Aeronautic Defense and Space Co. NV (France) 14,627 573,281 Finning International, Inc. (Canada) 4,900 121,034 Franklin Electric Co., Inc. 4,756 295,681 FreightCar America, Inc. 6,779 151,985 Fuji Electric Co., Ltd. (Japan) 140,000 345,373 Gardner Denver, Inc. 7,900 541,150 Generac Holdings, Inc. 7,589 260,379 General Dynamics Corp. 34,980 2,423,065 Global Power Equipment Group, Inc. 5,870 100,671 Great Lakes Dredge & Dock Corp. 47,853 427,327 Greenbrier Companies, Inc. (NON) 15,517 250,910 Hyflux, Ltd. (Singapore) (S) 64,000 67,320 Hyster-Yale Materials Holdings, Inc. 1,234 60,219 Hyster-Yale Materials Holdings, Inc. Class B (F) 1,234 60,219 IHI Corp. (Japan) 79,000 203,061 Ingersoll-Rand PLC 34,800 1,669,008 Invensys PLC (United Kingdom) 69,169 375,798 Jaiprakash Associates, Ltd. (India) 64,767 116,813 JGC Corp. (Japan) 13,000 404,979 KBR, Inc. 22,300 667,216 Leggett & Platt, Inc. 23,100 628,782 Lindsay Corp. 630 50,476 Lockheed Martin Corp. 28,022 2,586,150 McDermott International, Inc. (NON) 55,898 615,996 Metso Corp. OYJ (Finland) 1,536 66,912 Mitsubishi Electric Corp. (Japan) 35,000 297,901 Mori Seiki Co., Ltd. (Japan) 12,400 108,390 NACCO Industries, Inc. Class A 1,234 74,891 Northrop Grumman Corp. 28,840 1,949,007 NSK, Ltd. (Japan) 24,000 171,031 Raytheon Co. 37,298 2,146,873 Republic Services, Inc. 670 19,651 Rexam PLC (United Kingdom) 6,480 45,536 Rolls-Royce Holdings PLC (United Kingdom) 12,500 180,103 Roper Industries, Inc. 210 23,411 Safran SA (France) 4,052 176,811 Schindler Holding AG (Switzerland) 2,862 413,391 Singapore Technologies Engineering, Ltd. (Singapore) 50,000 157,829 Smith & Wesson Holding Corp. (NON) (S) 11,590 97,820 Societe BIC SA (France) 280 33,425 Standard Motor Products, Inc. 11,800 262,196 Standex International Corp. 3,490 179,002 Staples, Inc. 92,108 1,050,031 Stericycle, Inc. (NON) 190 17,721 Sturm Ruger & Co., Inc. (S) 2,797 126,984 Terex Corp. (NON) 17,900 503,169 Tetra Tech, Inc. (NON) 4,612 121,987 TriMas Corp. (NON) 14,034 392,391 Valmont Industries, Inc. 2,428 331,543 Vinci SA (France) 13,331 634,454 WABCO Holdings, Inc. (NON) 10,100 658,419 Waste Connections, Inc. 370 12,502 Zardoya Otis SA (Spain) 2,510 36,178 Communication services (2.2%) Allot Communications, Ltd. (Israel) (NON) 4,303 76,679 American Tower Corp. Class A (R) 350 27,045 Aruba Networks, Inc. (NON) 6,839 141,909 AT&T, Inc. 70,682 2,382,690 BCE, Inc. (Canada) 4,699 201,386 Belgacom SA (Belgium) 1,120 33,014 British Sky Broadcasting Group PLC (United Kingdom) 26,214 327,463 BroadSoft, Inc. (NON) 2,764 100,416 BT Group PLC (United Kingdom) 88,010 331,753 CalAmp Corp. (NON) 12,452 103,601 Cincinnati Bell, Inc. (NON) 23,149 126,857 Comcast Corp. Class A 174,267 6,514,100 Comtech Telecommunications Corp. 3,111 78,957 Deutsche Telekom AG (Germany) 26,654 302,822 DISH Network Corp. Class A 28,100 1,022,840 EchoStar Corp. Class A (NON) 30,398 1,040,220 Eutelsat Communications SA (France) 850 28,223 France Telecom SA (France) 26,928 301,556 HSN, Inc. 4,965 273,472 IAC/InterActiveCorp. 29,585 1,399,371 InterDigital, Inc. 1,740 71,514 InterXion Holding NV (Netherlands) (NON) 11,635 276,448 Kabel Deutschland Holding AG (Germany) 5,119 382,790 Loral Space & Communications, Inc. 3,472 189,780 MetroPCS Communications, Inc. (NON) 56,600 562,604 NeuStar, Inc. Class A (NON) 7,056 295,858 NICE Systems, Ltd. (Israel) (NON) 280 9,381 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 1,800 75,611 NTELOS Holdings Corp. 4,118 53,987 NTT DoCoMo, Inc. (Japan) 285 409,302 SES SA GDR (France) 1,390 40,211 Shaw Communications, Inc. Class B (Canada) 810 18,599 ShoreTel, Inc. (NON) 27,692 117,414 StarHub, Ltd. (Singapore) 5,000 15,613 Swisscom AG (Switzerland) 60 25,878 TDC A/S (Denmark) 14,012 99,299 Tele2 AB Class B (Sweden) 15,873 287,877 Telefonica SA (Spain) 24,823 337,065 Telenor ASA (Norway) 15,323 311,313 Telstra Corp., Ltd. (Australia) 91,951 418,883 tw telecom, inc. (NON) 26,200 667,314 USA Mobility, Inc. 9,701 113,308 Verizon Communications, Inc. 167,550 7,249,889 Virgin Media, Inc. (United Kingdom) 2,900 106,575 Vodafone Group PLC (United Kingdom) 400,731 1,007,785 Windstream Corp. 800 6,624 Ziggo NV (Netherlands) 3,277 105,909 Conglomerates (0.9%) AMETEK, Inc. 31,008 1,164,971 Danaher Corp. 59,358 3,318,112 General Electric Co. 146,209 3,068,927 Keisei Electric Railway Co., Ltd. (Japan) 1,000 8,441 Marubeni Corp. (Japan) 22,000 157,654 Mitsui & Co., Ltd. (Japan) 33,300 498,177 Siemens AG (Germany) 8,398 912,775 Tyco International, Ltd. 62,299 1,822,246 Consumer cyclicals (5.4%) ABC-Mart, Inc. (Japan) 200 8,695 ADT Corp. (The) 28,999 1,348,164 Advance Auto Parts, Inc. 11,317 818,785 Aeon Co., Ltd. (Japan) 23,800 272,047 Aggreko PLC (United Kingdom) 2,388 68,484 Amazon.com, Inc. (NON) 260 65,296 American Eagle Outfitters, Inc. 31,200 639,912 AutoZone, Inc. (NON) 40 14,177 Axel Springer AG (Germany) 450 19,205 Babcock International Group PLC (United Kingdom) 20,422 316,924 Bayerische Motoren Werke (BMW) AG (Germany) 684 65,966 Beazer Homes USA, Inc. (NON) 26,090 440,660 Bed Bath & Beyond, Inc. (NON) 27,702 1,548,819 Belo Corp. Class A 58,234 446,655 Big Lots, Inc. (NON) 21,828 621,225 Bridgestone Corp. (Japan) 6,400 165,895 Brilliance China Automotive Holdings, Inc. (China) (NON) 94,000 117,637 Brunswick Corp. 3,001 87,299 Buckle, Inc. (The) 2,901 129,501 Bunzl PLC (United Kingdom) 20,143 328,890 Bureau Veritas SA (France) 3,212 357,119 Cabela's, Inc. (NON) 5,403 225,575 Carmike Cinemas, Inc. (NON) 9,156 137,340 Cash America International, Inc. 1,744 69,184 Chico's FAS, Inc. 30,100 555,646 Christian Dior SA (France) 4,804 830,542 Cie Financiere Richemont SA (Switzerland) 6,772 541,513 Cie Generale des Etablissements Michelin (France) 4,320 409,549 Cintas Corp. 340 13,906 Coach, Inc. 32,949 1,828,999 Compass Group PLC (United Kingdom) 59,503 703,728 Conn's, Inc. (NON) 7,241 222,154 Continental AG (Germany) 924 106,911 Cooper Tire & Rubber Co. 22,521 571,133 Corporate Executive Board Co. (The) 2,139 101,517 Crocs, Inc. (NON) 5,186 74,627 Daihatsu Motor Co., Ltd. (Japan) 14,000 276,915 Daimler AG (Registered Shares) (Germany) 6,443 352,076 Deckers Outdoor Corp. (NON) 1,841 74,137 Deluxe Corp. 12,079 389,427 Demand Media, Inc. (NON) 6,246 58,025 Destination Maternity Corp. 13,703 295,437 Dillards, Inc. Class A 5,473 458,473 Discovery Communications, Inc. Class A (NON) 350 22,218 Dollar General Corp. (NON) 190 8,377 Dollar Tree, Inc. (NON) 320 12,979 DreamWorks Animation SKG, Inc. Class A (NON) 5,041 83,529 Dun & Bradstreet Corp. (The) 150 11,798 Ecolab, Inc. 370 26,603 Elders, Ltd. (Australia) (NON) 35,584 4,326 Equifax, Inc. 340 18,401 Expedia, Inc. 13,600 835,720 Experian Group, Ltd. (United Kingdom) 18,063 291,849 Fiat Industrial SpA (Italy) 52,222 572,587 Finish Line, Inc. (The) Class A 10,198 193,048 Foot Locker, Inc. 23,190 744,863 Foschini Group, Ltd. (The) (South Africa) 6,782 112,938 Francesca's Holdings Corp. (NON) (S) 4,886 126,841 Fuji Heavy Industries, Ltd. (Japan) 26,000 327,373 G&K Services, Inc. Class A 3,809 130,077 GameStop Corp. Class A 13,146 329,833 Gannett Co., Inc. 39,003 702,444 Gap, Inc. (The) 38,800 1,204,352 Geberit International AG (Switzerland) 130 28,779 Genesco, Inc. (NON) 1,456 80,080 Global Cash Access Holdings, Inc. (NON) 16,739 131,234 Global Mediacom Tbk PT (Indonesia) 594,000 148,229 Green Dot Corp. Class A (NON) 10,159 123,940 Haier Electronics Group Co., Ltd. (China) (NON) 148,000 217,611 HMS Holdings Corp. (NON) 4,575 118,584 Home Depot, Inc. (The) 102,840 6,360,654 Indofood Agri Resources, Ltd. (Singapore) 6,000 6,612 Isuzu Motors, Ltd. (Japan) 100,000 595,685 Jarden Corp. 12,900 666,930 KAR Auction Services, Inc. 10,031 203,027 Kimberly-Clark Corp. 640 54,035 Kingfisher PLC (United Kingdom) 78,619 363,132 Kohl's Corp. 320 13,754 La-Z-Boy, Inc. 22,052 312,036 LeapFrog Enterprises, Inc. (NON) 19,387 167,310 Lear Corp. 16,045 751,548 Localiza Rent a Car SA (Brazil) 3,000 54,945 Lowe's Cos., Inc. 111,012 3,943,146 LS Corp. (South Korea) 551 48,820 Lumber Liquidators Holdings, Inc. (NON) 1,533 80,988 Macy's, Inc. 47,115 1,838,427 Maruti Suzuki India, Ltd. (India) 5,036 138,057 MAXIMUS, Inc. 1,469 92,870 McGraw-Hill Cos., Inc. (The) 32,514 1,777,540 MGM China Holdings, Ltd. (Hong Kong) 176,800 324,933 Millennial Media, Inc. (NON) 4,701 58,904 Mitsubishi Motors Corp. (Japan) (NON) 268,000 277,026 Moody's Corp. 480 24,154 MSC Industrial Direct Co., Inc. Class A 150 11,307 Namco Bandai Holdings, Inc. (Japan) 16,400 212,692 News Corp. Class A 3,500 89,390 Next PLC (United Kingdom) 10,564 652,018 Nissan Motor Co., Ltd. (Japan) 75,500 716,604 Nitori Holdings Co., Ltd. (Japan) 150 10,981 Nu Skin Enterprises, Inc. Class A 4,977 184,398 O'Reilly Automotive, Inc. (NON) 15,112 1,351,315 Omnicom Group, Inc. 340 16,986 OPAP SA (Greece) 23,219 166,322 Oriental Land Co., Ltd. (Japan) 200 24,168 Pearson PLC (United Kingdom) 9,830 192,170 PetSmart, Inc. 15,026 1,026,877 Pier 1 Imports, Inc. 4,061 81,220 PPR SA (France) 422 78,654 Priceline.com, Inc. (NON) 4,972 3,088,606 PulteGroup, Inc. (NON) 51,800 940,688 Randstad Holding NV (Netherlands) 3,104 114,581 Reed Elsevier NV (Netherlands) 2,240 33,188 Rent-A-Center, Inc. 2,181 74,939 Rinnai Corp. (Japan) 200 13,588 Ross Stores, Inc. 300 16,245 Ryland Group, Inc. (The) 5,712 208,488 Sankyo Co., Ltd. (Japan) 300 11,871 Scania AB Class B (Sweden) 16,331 339,654 Scholastic Corp. 3,169 93,676 Scotts Miracle-Gro Co. (The) Class A 130 5,727 Scripps Networks Interactive Class A 170 9,846 Secom Co., Ltd. (Japan) 500 25,200 Select Comfort Corp. (NON) 4,817 126,061 Serco Group PLC (United Kingdom) 1,760 15,152 Shimamura Co., Ltd. (Japan) 100 9,684 Sinclair Broadcast Group, Inc. Class A 24,184 305,202 Singapore Press Holdings, Ltd. (Singapore) 7,000 23,160 Six Flags Entertainment Corp. 2,841 173,869 SJM Holdings, Ltd. (Hong Kong) 188,000 442,412 Sodexho (France) 460 38,546 Sonic Automotive, Inc. Class A 35,778 747,402 Standard Parking Corp. (NON) 12,212 268,542 Suzuki Motor Corp. (Japan) 20,600 538,520 Swire Pacific, Ltd. Class A (Hong Kong) 43,000 534,357 Target Corp. 590 34,910 Tempur-Pedic International, Inc. (NON) 6,119 192,687 TJX Cos., Inc. (The) 72,600 3,081,870 Total Systems Services, Inc. 59,800 1,280,916 Towers Watson & Co. Class A 170 9,556 Town Sports International Holdings, Inc. 14,999 159,739 Toyota Motor Corp. (Japan) 200 9,335 Trump Entertainment Resorts, Inc. (NON) 180 720 TUI Travel PLC (United Kingdom) 33,609 156,407 Tupperware Brands Corp. 120 7,692 URS Corp. 11,853 465,349 USS Co. Ltd. (Japan) 150 15,548 Valeo SA (France) 4,954 251,199 ValueClick, Inc. (NON) 9,631 186,938 Verisk Analytics, Inc. Class A (NON) 330 16,830 Vertis Holdings, Inc. (NON) (F) 593 6 Viacom, Inc. Class B 530 27,952 Volkswagen AG (Preference) (Germany) 2,379 541,236 VOXX International Corp. (NON) 22,840 153,713 Wal-Mart Stores, Inc. 95,354 6,506,003 WPP PLC (United Kingdom) 32,202 468,129 Wyndham Worldwide Corp. 19,885 1,058,081 Wynn Resorts, Ltd. 10,497 1,180,808 Consumer staples (3.9%) AFC Enterprises (NON) 23,655 618,105 Ajinomoto Co., Inc. (Japan) 26,000 344,009 Altria Group, Inc. 2,320 72,894 Anheuser-Busch InBev NV (Belgium) 10,226 893,636 Apollo Group, Inc. Class A (NON) 7,147 149,515 Associated British Foods PLC (United Kingdom) 26,996 687,155 Avis Budget Group, Inc. (NON) 27,358 542,236 Barrett Business Services, Inc. 3,486 132,782 Barry Callebaut AG (Switzerland) 10 9,656 Beacon Roofing Supply, Inc. (NON) 7,786 259,118 Benesse Holdings, Inc. (Japan) 300 12,434 BRF - Brasil Foods SA ADR (Brazil) 1,989 41,988 Brinker International, Inc. 10,351 320,777 British American Tobacco (BAT) PLC (United Kingdom) 17,313 877,250 Bunge, Ltd. 805 58,515 Calbee, Inc. (Japan) 4,200 295,634 Capita PLC (United Kingdom) 1,850 22,908 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 58,000 3,742 Cheesecake Factory, Inc. (The) 1,950 63,804 Chiquita Brands International, Inc. (NON) 700 5,775 Church & Dwight Co., Inc. 460 24,642 Coca-Cola Co. (The) 26,986 978,243 Cola-Cola Amatil, Ltd. (Australia) 8,638 121,445 ConAgra Foods, Inc. 1,070 31,565 Constellation Brands, Inc. Class A (NON) 17,300 612,247 Core-Mark Holding Co., Inc. 3,666 173,585 CVS Caremark Corp. 80,946 3,913,739 DeNA Co., Ltd. (Japan) 5,600 184,133 Diageo PLC (United Kingdom) 11,349 330,398 Distribuidora Internacional de Alimentacion SA (Spain) 43,300 278,230 Domino's Pizza, Inc. 1,960 85,358 Dr. Pepper Snapple Group, Inc. 650 28,717 Fomento Economico Mexicano SAB de CV ADR (Mexico) 1,800 181,260 General Mills, Inc. 48,100 1,943,721 Geo Group, Inc. (The) 7,732 218,042 Glanbia PLC (Ireland) 2,493 27,885 Heineken Holding NV (Netherlands) 7,543 413,181 Imperial Tobacco Group PLC (United Kingdom) 1,344 51,898 Ingredion, Inc. 830 53,477 IOI Corp. Bhd (Malaysia) 21,500 35,853 Itron, Inc. (NON) 5,343 238,031 Japan Tobacco, Inc. (Japan) 30,700 865,485 JM Smucker Co. (The) 10,600 914,144 Kao Corp. (Japan) 14,100 367,367 Kerry Group PLC Class A (Ireland) 7,748 411,272 Koninklijke Ahold NV (Netherlands) 26,056 346,094 Kraft Foods Group, Inc. (NON) 43,600 1,982,492 Kroger Co. (The) 1,330 34,607 Kuala Lumpur Kepong Bhd (Malaysia) 5,100 40,123 Lawson, Inc. (Japan) 2,800 190,325 Liberty Interactive Corp. Class A (NON) 70,700 1,391,376 Lindt & Spruengli AG (Switzerland) 4 13,046 Lorillard, Inc. 11,182 1,304,604 Magnit OJSC GDR (Russia) 3,842 155,570 Maple Leaf Foods, Inc. (Canada) 1,612 19,398 McDonald's Corp. 660 58,219 Molson Coors Brewing Co. Class B 14,208 607,960 Nestle SA (Switzerland) 27,579 1,797,437 Nissin Food Products Co., Ltd. (Japan) 300 11,375 Olam International, Ltd. (Singapore) (Rights) (F) (NON) 10,955 3,538 Olam International, Ltd. (Singapore) (S) 35,000 44,888 On Assignment, Inc. (NON) 6,656 134,984 OpenTable, Inc. (NON) 1,772 86,474 Panera Bread Co. Class A (NON) 60 9,530 Papa John's International, Inc. (NON) 2,574 141,416 Pernod-Ricard SA (France) 3,364 395,562 Philip Morris International, Inc. 91,675 7,667,697 Prestige Brands Holdings, Inc. (NON) 9,109 182,453 Procter & Gamble Co. (The) 128,061 8,694,061 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 77,000 18,680 Rakuten, Inc. (Japan) 22,100 172,351 Reynolds American, Inc. 760 31,487 Robert Half International, Inc. 21,027 669,079 Ruby Tuesday, Inc. (NON) 18,115 142,384 SABMiller PLC (United Kingdom) 10,247 482,307 Shoppers Drug Mart Corp. (Canada) 350 15,060 Smithfield Foods, Inc. (NON) 907 19,564 Spartan Stores, Inc. 6,906 106,076 Starbucks Corp. 660 35,389 Suedzucker AG (Germany) 9,129 373,546 Tate & Lyle PLC (United Kingdom) 2,830 35,093 Tesco PLC (United Kingdom) 25,242 138,662 Toyota Tsusho Corp. (Japan) 21,000 518,491 TrueBlue, Inc. (NON) 1,881 29,626 Tyson Foods, Inc. Class A 1,587 30,788 Unilever NV ADR (Netherlands) 2,260 85,278 Unilever PLC (United Kingdom) 7,965 302,334 United Natural Foods, Inc. (NON) 3,689 197,694 USANA Health Sciences, Inc. (NON) (S) 1,681 55,355 W.W. Grainger, Inc. 110 22,261 Walgreen Co. 61,696 2,283,369 Wilmar International, Ltd. (Singapore) 11,000 30,402 WM Morrison Supermarkets PLC (United Kingdom) 15,560 66,552 Wolseley PLC (United Kingdom) 2,181 103,659 Woolworths, Ltd. (Australia) 15,874 485,174 Yum! Brands, Inc. 430 28,552 Energy (4.1%) Alpha Natural Resources, Inc. (NON) 34,000 331,160 BG Group PLC (United Kingdom) 28,464 477,292 BP PLC (United Kingdom) 109,554 759,074 Cabot Oil & Gas Corp. 21,700 1,079,358 Caltex Australia, Ltd. (Australia) 22,295 449,332 Canadian Natural Resources, Ltd. (Canada) 5,900 169,876 Chevron Corp. 26,011 2,812,830 ConocoPhillips 93,186 5,403,856 Crescent Point Energy Corp. (Canada) 480 18,154 CVR Energy, Inc. (Escrow) 10,772 — Deepocean Group (Shell) (acquired 6/9/11, cost $122,268) (Norway) (RES) (NON) 8,417 126,255 Delek US Holdings, Inc. 10,258 259,733 ENI SpA (Italy) 40,793 1,006,345 EPL Oil & Gas, Inc. (NON) 11,675 263,271 Exxon Mobil Corp. 92,689 8,022,233 Ezion Holdings, Ltd. (Singapore) 117,000 163,259 FMC Technologies, Inc. (NON) 490 20,987 Halliburton Co. 6,000 208,140 Helix Energy Solutions Group, Inc. (NON) 22,471 463,801 Helmerich & Payne, Inc. 11,866 664,615 HollyFrontier Corp. 22,608 1,052,402 Husky Energy, Inc. (Canada) 610 18,030 Imperial Oil, Ltd. (Canada) 460 19,761 Inpex Corp. (Japan) 41 218,811 Key Energy Services, Inc. (NON) 22,118 153,720 Kodiak Oil & Gas Corp. (NON) 17,475 154,654 Marathon Oil Corp. 1,030 31,580 Marathon Petroleum Corp. 31,187 1,964,781 Murphy Oil Corp. 400 23,820 Occidental Petroleum Corp. 61,050 4,677,041 Oceaneering International, Inc. 12,913 694,590 Oil States International, Inc. (NON) 7,300 522,242 ONEOK, Inc. 25,200 1,077,300 Peabody Energy Corp. 31,181 829,726 Pembina Pipeline Corp. (Canada) 530 15,164 Petrofac, Ltd. (United Kingdom) 30,066 814,573 Phillips 66 52,453 2,785,254 Repsol SA (Spain) (NON) 12,335 7,522 Repsol YPF SA (Spain) 12,335 253,320 Rosetta Resources, Inc. (NON) 3,333 151,185 Royal Dutch Shell PLC Class A (United Kingdom) 28,474 1,006,115 Royal Dutch Shell PLC Class A (United Kingdom) 23,751 816,610 Royal Dutch Shell PLC Class B (United Kingdom) 20,506 725,755 Schlumberger, Ltd. 87,976 6,095,857 Spectra Energy Corp. 1,010 27,654 Statoil ASA (Norway) 11,739 294,579 Stone Energy Corp. (NON) 7,841 160,897 Suncor Energy, Inc. (Canada) 12,200 401,188 Swift Energy Co. (NON) 10,173 156,562 Technip SA (France) 1,617 186,164 Tesoro Corp. 27,302 1,202,653 Total SA (France) 11,151 577,148 TransCanada Corp. (Canada) 790 37,344 Tullow Oil PLC (United Kingdom) 9,185 187,047 Unit Corp. (NON) 3,846 173,262 Vaalco Energy, Inc. (NON) 41,280 357,072 Valero Energy Corp. 52,007 1,774,479 W&T Offshore, Inc. 7,327 117,452 Western Refining, Inc. 11,583 326,525 Financials (7.8%) 3i Group PLC (United Kingdom) 56,402 197,169 ACE, Ltd. 4,459 355,828 Admiral Group PLC (United Kingdom) 3,890 74,489 AG Mortgage Investment Trust, Inc. (R) 3,880 91,102 Ageas (Belgium) 11,687 348,690 Agree Realty Corp. (R) 6,979 186,967 AIA Group, Ltd. (Hong Kong) 214,000 852,884 Alleghany Corp. (NON) 3,400 1,140,428 Allianz SE (Germany) 6,223 862,114 Allied World Assurance Co. Holdings AG 13,324 1,049,931 American Capital Agency Corp. (R) 30,600 885,564 American Equity Investment Life Holding Co. 15,463 188,803 American Express Co. 1,180 67,826 American Financial Group, Inc. 19,180 757,994 American International Group, Inc. (NON) 96,100 3,392,330 Amtrust Financial Services, Inc. 4,035 115,764 Aon PLC 50,684 2,818,030 Apollo Commercial Real Estate Finance, Inc. (R) 7,729 125,442 Apollo Residential Mortgage, Inc. 7,223 145,832 Arch Capital Group, Ltd. (NON) 740 32,575 Arlington Asset Investment Corp. Class A 4,492 93,299 ARMOUR Residential REIT, Inc. (R) 20,686 133,838 Ascendas Real Estate Investment Trust (Singapore) (R) 9,000 17,632 Ashford Hospitality Trust, Inc. (R) 24,113 253,428 Ashmore Group PLC (United Kingdom) 33,022 190,944 Associated Banc-Corp. 39,100 512,992 Australia & New Zealand Banking Group, Ltd. (Australia) 25,236 660,701 AvalonBay Communities, Inc. (R) 8,199 1,111,702 AXA SA (France) 36,977 668,838 Axis Capital Holdings, Ltd. 23,600 817,504 Baloise Holding AG (Switzerland) 320 27,926 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 23,693 217,510 Banco Latinoamericano de Exportaciones SA Class E (Panama) 15,447 333,037 Banco Santander Central Hispano SA (Spain) 56,362 454,452 Bank Hapoalim BM (Israel) (NON) 4,830 20,779 Bank Leumi Le-Israel BM (Israel) (NON) 6,150 21,030 Bank of Hawaii Corp. 240 10,572 Barclays PLC (United Kingdom) 325,704 1,406,514 Berkshire Hathaway, Inc. Class B (NON) 14,740 1,322,178 BM&F Bovespa SA (Brazil) 19,400 132,650 BNP Paribas SA (France) 11,392 642,135 BOC Hong Kong Holdings, Ltd. (Hong Kong) 10,500 32,941 BofI Holding, Inc. (NON) 11,270 314,095 British Land Company PLC (United Kingdom) (R) 23,825 221,496 CapitaMall Trust (Singapore) (R) 12,000 21,027 Cardinal Financial Corp. 12,902 209,916 CBL & Associates Properties, Inc. (R) 25,174 533,941 Chiba Bank, Ltd. (The) (Japan) 5,000 29,253 Chimera Investment Corp. (R) 160,641 419,273 China Construction Bank Corp. (China) 93,000 75,795 Chubb Corp. (The) 400 30,128 CIT Group, Inc. (NON) 35,350 1,365,924 Citigroup, Inc. 2,800 110,768 Citizens & Northern Corp. 8,315 157,154 Citizens Republic Bancorp, Inc. (NON) 7,317 138,803 City National Corp. 10,961 542,789 CNO Financial Group, Inc. 28,769 268,415 Commerce Bancshares, Inc. 336 11,780 Commonwealth Bank of Australia (Australia) 13,468 874,846 CoreLogic, Inc. (NON) 44,600 1,200,632 Credit Acceptance Corp. (NON) 845 85,920 Credit Agricole SA (France) (NON) 40,046 325,137 Credit Suisse Group (Switzerland) 8,325 208,885 DBS Group Holdings, Ltd. (Singapore) 25,000 306,033 Deutsche Bank AG (Germany) 9,923 432,321 Dexus Property Group (Australia) 444,931 471,763 Digital Realty Trust, Inc. (R) 130 8,826 Discover Financial Services 56,000 2,158,800 Dynex Capital, Inc. (R) 18,253 172,308 East West Bancorp, Inc. 10,593 227,644 Eaton Vance Corp. 24,380 776,503 EPR Properties (R) 2,595 119,655 Equity Residential Trust (R) 290 16,434 Essex Property Trust, Inc. (R) 50 7,333 Everest Re Group, Ltd. 280 30,786 Fairfax Financial Holdings, Ltd. (Canada) 140 50,464 Federal Realty Investment Trust (R) 6,390 664,688 Fidelity National Financial, Inc. Class A 44,429 1,046,303 Fifth Third Bancorp 146,100 2,219,259 Financial Institutions, Inc. 8,562 159,510 First Community Bancshares Inc. 8,050 128,559 First Industrial Realty Trust (NON) (R) 7,874 110,866 Flushing Financial Corp. 14,955 229,410 Genworth Financial, Inc. Class A (NON) 181,202 1,360,827 Gjensidige Forsikring ASA (Norway) 2,920 42,023 Glimcher Realty Trust (R) 15,052 166,927 Goldman Sachs Group, Inc. (The) 39,654 5,058,264 GPT Group (Australia) (R) 8,910 34,430 Grupo Financiero Banorte SAB de CV (Mexico) 25,500 164,663 Hang Seng Bank, Ltd. (Hong Kong) 2,200 33,986 Hanmi Financial Corp. (NON) 16,673 226,586 Hannover Rueckversicherung AG (Germany) 730 56,819 Hatteras Financial Corp. (R) 11,600 287,796 Health Care REIT, Inc. (R) 21,400 1,311,606 Heartland Financial USA, Inc. 5,752 150,415 HFF, Inc. Class A 26,504 394,910 Home Loan Servicing Solutions, Ltd. (Cayman Islands) 2,256 42,638 Hongkong Land Holdings, Ltd. (Hong Kong) 16,000 112,525 Housing Development Finance Corp., Ltd. (HDFC) (India) (NON) 14,993 228,699 HSBC Holdings, PLC (United Kingdom) 146,423 1,548,691 ING Groep NV GDR (Netherlands) (NON) 62,583 598,462 Insurance Australia Group, Ltd. (Australia) 108,953 535,823 Intact Financial Corp. (Canada) 880 57,301 Invesco Mortgage Capital, Inc. (R) 6,418 126,499 Investors Real Estate Trust (R) 17,750 154,958 Japan Retail Fund Investment Corp. (Japan) (R) 20 36,686 Jones Lang LaSalle, Inc. 3,559 298,742 Joyo Bank, Ltd. (The) (Japan) 62,000 292,989 JPMorgan Chase & Co. 197,607 8,688,780 Julius Baer Group, Ltd. (Switzerland) 920 33,100 KKR & Co. LP 7,000 106,610 Lexington Realty Trust (R) 48,416 505,947 LTC Properties, Inc. (R) 9,244 325,296 M&T Bank Corp. 310 30,526 Macquarie Group, Ltd. (Australia) 3,349 124,551 Maiden Holdings, Ltd. (Bermuda) 14,221 130,691 MainSource Financial Group, Inc. 12,762 161,695 MFA Financial, Inc. (R) 20,600 167,066 Mission West Properties (R) 12,235 111,461 Mitsubishi Estate Co., Ltd. (Japan) 16,000 382,501 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 239,600 1,289,321 Mitsui Fudosan Co., Ltd. (Japan) 5,000 122,155 Mizrahi Tefahot Bank, Ltd. (Israel) (NON) 1,510 15,600 Nasdaq OMX Group, Inc. (The) 30,103 752,876 National Bank of Canada (Canada) 2,856 221,773 National Financial Partners Corp. (NON) 6,942 118,986 National Health Investors, Inc. (R) 8,161 461,341 Nationstar Mortgage Holdings, Inc. (NON) (S) 9,080 281,298 Nelnet, Inc. Class A 7,788 232,005 Northern Trust Corp. 28,867 1,447,969 Ocwen Financial Corp. (NON) 8,985 310,791 One Liberty Properties, Inc. (R) 8,458 171,613 Oriental Financial Group (Puerto Rico) 7,728 103,169 ORIX Corp. (Japan) 8,440 952,360 Oversea-Chinese Banking Corp., Ltd. (Singapore) 5,000 40,228 PartnerRe, Ltd. 13,226 1,064,561 People's United Financial, Inc. 1,300 15,717 Peoples Bancorp, Inc. 7,741 158,149 Persimmon PLC (United Kingdom) 13,343 176,210 PNC Financial Services Group, Inc. 51,182 2,984,422 Popular, Inc. (Puerto Rico) (NON) 31,590 656,756 Portfolio Recovery Associates, Inc. (NON) 1,694 181,021 Protective Life Corp. 26,325 752,369 Prudential PLC (United Kingdom) 82,722 1,154,243 PS Business Parks, Inc. (R) 5,672 368,567 Public Storage (R) 11,380 1,649,645 Rayonier, Inc. (R) 190 9,848 Realogy Holdings Corp. (NON) 881 36,967 Realty Income Corp. (R) 200 8,042 Regus PLC (United Kingdom) 115,932 209,209 RenaissanceRe Holdings, Ltd. 320 26,003 Republic Bancorp, Inc. Class A 5,117 108,122 Resona Holdings, Inc. (Japan) 56,400 255,707 RioCan Real Estate Investment Trust (Canada) (R) 1,680 46,548 Royal Bank of Scotland PLC (The) (United Kingdom) (NON) 25,319 136,365 RSA Insurance Group PLC (United Kingdom) 37,870 76,433 Sberbank of Russia ADR (Russia) 34,172 424,767 SCOR SE (France) 6,353 171,305 Shizuoka Bank, Ltd. (The) (Japan) 3,000 29,299 Simon Property Group, Inc. (R) 21,244 3,358,464 Societe Generale SA (France) (NON) 5,291 199,017 Sovran Self Storage, Inc. (R) 5,755 357,386 St. Joe Co. (The) (NON) 29,965 691,592 Standard Chartered PLC (United Kingdom) 16,503 418,329 Standard Life PLC (United Kingdom) 60,446 322,862 Starwood Property Trust, Inc. (R) 4,983 114,410 State Street Corp. 49,900 2,345,799 Stockland (Units) (Australia) (R) 93,701 345,456 Sun Hung Kai Properties, Ltd. (Hong Kong) 21,000 316,957 Svenska Handelsbanken AB Class A (Sweden) 11,761 421,396 Swedbank AB Class A (Sweden) 29,300 576,577 Symetra Financial Corp. 14,303 185,653 Synovus Financial Corp. 196,500 481,425 Tanger Factory Outlet Centers (R) 10,500 359,100 Tokyu Land Corp. (Japan) 95,000 694,468 Toronto-Dominion Bank (The) (Canada) 13,822 1,165,609 UBS AG (Switzerland) 40,699 640,040 Unibail-Rodamco (France) (R) 190 46,513 UniCredit SpA (Italy) (NON) 50,534 249,542 Unitech, Ltd. (India) (NON) 222,373 138,111 United Overseas Bank, Ltd. (Singapore) 6,000 98,271 Universal Health Realty Income Trust (R) 2,159 109,267 Urstadt Biddle Properties, Inc. Class A (R) 6,889 135,576 Validus Holdings, Ltd. 23,646 817,679 Virginia Commerce Bancorp, Inc. (NON) 20,960 187,592 Virtus Investment Partners, Inc. (NON) 1,307 158,069 Visa, Inc. Class A 1,200 181,896 Vornado Realty Trust (R) 15,600 1,249,248 W.R. Berkley Corp. 700 26,418 WageWorks, Inc. (NON) 5,501 97,918 Walker & Dunlop, Inc. (NON) 12,949 215,730 Walter Investment Management Corp. (NON) 11,238 483,459 Washington Banking Co. 9,742 132,686 Wells Fargo & Co. 42,544 1,454,154 Westfield Group (Australia) 27,245 300,632 Westpac Banking Corp. (Australia) 14,677 401,246 Wheelock and Co., Ltd. (Hong Kong) 62,000 315,516 World Acceptance Corp. (NON) 1,846 137,638 Zurich Insurance Group AG (Switzerland) 180 48,131 Health care (5.2%) Abbott Laboratories 990 64,845 ABIOMED, Inc. (NON) 6,439 86,669 Aetna, Inc. 490 22,687 Affymax, Inc. (NON) 4,278 81,282 Air Methods Corp. 3,480 128,377 Alere, Inc. (NON) 10,216 188,996 Alfresa Holdings Corp. (Japan) 4,500 175,854 Amedisys, Inc. (NON) 2,092 23,577 AmerisourceBergen Corp. 42,529 1,836,402 Amgen, Inc. 48,758 4,208,791 AmSurg Corp. (NON) 5,863 175,949 Astellas Pharma, Inc. (Japan) 10,700 480,658 AstraZeneca PLC (United Kingdom) 12,437 587,964 athenahealth, Inc. (NON) 2,263 166,217 Bayer AG (Germany) 14,058 1,334,983 Bio-Reference Labs, Inc. (NON) 3,052 87,562 Biogen Idec, Inc. (NON) 210 30,801 BioMarin Pharmaceuticals, Inc. (NON) 2,633 129,675 Bristol-Myers Squibb Co. 110,730 3,608,691 C.R. Bard, Inc. 160 15,638 Cardinal Health, Inc. 490 20,178 Catamaran Corp. (NON) 180 8,465 Celgene Corp. (NON) 31,182 2,454,647 Centene Corp. (NON) 1,712 70,192 Chindex International, Inc. (NON) 1,618 16,989 CIGNA Corp. 45,300 2,421,738 Coloplast A/S Class B (Denmark) 9,775 479,077 Community Health Systems, Inc. 4,235 130,184 Computer Programs & Systems, Inc. 1,437 72,339 Conmed Corp. 11,805 329,950 Covidien PLC 2,437 140,712 CSL, Ltd. (Australia) 280 15,818 Cubist Pharmaceuticals, Inc. (NON) 7,135 300,098 Cyberonics, Inc. (NON) 1,768 92,873 Eisai Co., Ltd. (Japan) 400 16,702 Elan Corp. PLC ADR (Ireland) (NON) 14,325 146,258 Elekta AB Class B (Sweden) 4,488 70,774 Eli Lilly & Co. 67,896 3,348,631 Endo Health Solutions, Inc. (NON) 6,686 175,641 Forest Laboratories, Inc. (NON) 360 12,715 Fresenius SE & Co. KGgA (Germany) 3,538 407,199 Gilead Sciences, Inc. (NON) 49,517 3,637,024 GlaxoSmithKline PLC (United Kingdom) 29,998 651,304 Greatbatch, Inc. (NON) 14,113 327,986 Grifols SA ADR (Spain) (NON) 8,962 232,374 Haemonetics Corp. (NON) 4,128 168,588 HCA Holdings, Inc. 31,918 962,966 Health Net, Inc. (NON) 5,025 122,108 HealthSouth Corp. (NON) 7,248 153,005 Hi-Tech Pharmacal Co., Inc. 2,568 89,829 Humana, Inc. 240 16,471 Impax Laboratories, Inc. (NON) 11,671 239,139 Jazz Pharmaceuticals PLC (NON) 14,101 750,173 Johnson & Johnson 32,101 2,250,280 Kindred Healthcare, Inc. (NON) 17,010 184,048 Lexicon Pharmaceuticals, Inc. (NON) 23,896 53,049 Magellan Health Services, Inc. (NON) 2,053 100,597 McKesson Corp. 34,239 3,319,813 MedAssets, Inc. (NON) 15,241 255,592 Medicines Co. (The) (NON) 11,528 276,326 Merck & Co., Inc. 15,773 645,747 Merck KGaA (Germany) 1,616 213,212 Miraca Holdings, Inc. (Japan) 100 4,026 Mitsubishi Tanabe Pharma Corp. (Japan) 7,600 99,092 Novartis AG (Switzerland) 9,920 628,050 Novo Nordisk A/S Class B (Denmark) 4,338 708,481 Obagi Medical Products, Inc. (NON) 30,471 414,101 Omega Healthcare Investors, Inc. (R) 14,234 339,481 Omnicare, Inc. 10,350 373,635 Ono Pharmaceutical Co., Ltd. (Japan) 100 5,103 OraSure Technologies, Inc. (NON) 15,787 113,351 Orion OYJ Class B (Finland) 11,501 338,033 Otsuka Holdings Company, Ltd. (Japan) 17,600 494,118 PDL BioPharma, Inc. (S) 31,093 219,206 Perrigo Co. 110 11,443 Pfizer, Inc. 352,186 8,832,825 Pharmacyclics, Inc. (NON) 987 57,147 PharMerica Corp. (NON) 10,353 147,427 Providence Service Corp. (The) (NON) 3,964 67,348 Quality Systems, Inc. 2,031 35,258 Questcor Pharmaceuticals, Inc. 1,892 50,554 Roche Holding AG-Genusschein (Switzerland) 5,663 1,153,694 RTI Biologics, Inc. (NON) 25,874 110,482 Salix Pharmaceuticals, Ltd. (NON) 11,104 449,490 Sanofi (France) 17,475 1,657,245 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) (NON) 93,000 141,574 Shire PLC (United Kingdom) 6,647 204,149 Spectrum Pharmaceuticals, Inc. (S) 11,046 123,605 St. Jude Medical, Inc. 52,600 1,900,964 STAAR Surgical Co. (NON) 33,983 207,296 Steris Corp. 3,846 133,572 Suzuken Co., Ltd. (Japan) 5,200 146,538 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 5,344 199,545 Trinity Biotech PLC ADR (Ireland) 6,738 97,162 Triple-S Management Corp. Class B (Puerto Rico) (NON) 4,296 79,347 United Therapeutics Corp. (NON) 9,328 498,302 UnitedHealth Group, Inc. 940 50,986 Ventas, Inc. (R) 23,470 1,518,978 ViroPharma, Inc. (NON) 11,421 259,942 Warner Chilcott PLC Class A 45,227 544,533 WellCare Health Plans, Inc. (NON) 7,878 383,580 WellPoint, Inc. 49,100 2,991,172 Zimmer Holdings, Inc. 28,900 1,926,474 Technology (8.1%) Acacia Research Corp. (NON) 2,402 61,611 Accenture PLC Class A 69,100 4,595,150 Actuate Corp. (NON) 43,234 242,110 Acxiom Corp. (NON) 14,784 258,129 Altera Corp. 740 25,486 Amadeus IT Holding SA Class A (Spain) 5,259 131,971 Analog Devices, Inc. 690 29,021 Anixter International, Inc. 2,435 155,791 AOL, Inc. (NON) 39,164 1,159,646 Apple, Inc. 71,260 37,983,718 ASML Holding NV (Netherlands) 4,874 315,541 ASML Holding NV ADR (Netherlands) 3,075 198,061 Aspen Technology, Inc. (NON) 5,649 156,138 Avago Technologies, Ltd. 610 19,313 Avnet, Inc. (NON) 20,300 621,383 BMC Software, Inc. (NON) 39,619 1,571,290 Bottomline Technologies, Inc. (NON) 7,039 185,759 Broadcom Corp. Class A (NON) 43,165 1,433,510 Brocade Communications Systems, Inc. (NON) 104,793 558,547 CGI Group, Inc. Class A (Canada) (NON) 170 3,921 Cirrus Logic, Inc. (NON) 3,635 105,306 Cisco Systems, Inc. 283,598 5,572,701 Commvault Systems, Inc. (NON) 2,954 205,923 Cornerstone OnDemand, Inc. (NON) 3,453 101,967 CSG Systems International, Inc. (NON) 3,199 58,158 Cypress Semiconductor Corp. (NON) 40,800 442,272 Dassault Systemes SA (France) 150 16,792 EMC Corp. (NON) 125,100 3,165,030 EnerSys (NON) 9,193 345,933 Entegris, Inc. (NON) 42,068 386,184 Entropic Communications, Inc. (NON) 22,312 118,030 F5 Networks, Inc. (NON) 700 68,005 Fair Isaac Corp. 12,380 520,331 FEI Co. 3,691 204,703 First Solar, Inc. (NON) (S) 4,437 137,015 Gemalto NV (Netherlands) 4,674 423,166 GenMark Diagnostics, Inc. (NON) 4,993 44,937 Google, Inc. Class A (NON) 7,143 5,067,030 Hamamatsu Photonics K.K. (Japan) 500 18,039 Hollysys Automation Technologies, Ltd. (China) (NON) 9,600 113,952 Hoya Corp. (Japan) 1,700 33,471 IBM Corp. 14,528 2,782,838 Infoblox, Inc. (NON) 6,911 124,191 InnerWorkings, Inc. (NON) 10,677 147,129 Integrated Silicon Solutions, Inc. (NON) 24,975 224,775 Intel Corp. 450 9,284 IntraLinks Holdings, Inc. (NON) 29,936 184,705 Intuit, Inc. 460 27,370 Itochu Techno-Solutions Corp. (Japan) 200 8,242 Ixia (NON) 5,384 91,420 KLA-Tencor Corp. 490 23,402 Konica Minolta Holdings, Inc. (Japan) 39,500 284,576 L-3 Communications Holdings, Inc. 13,373 1,024,639 Lam Research Corp. (NON) 21,924 792,114 Lexmark International, Inc. Class A 18,100 419,739 LivePerson, Inc. (NON) 8,040 105,646 Manhattan Associates, Inc. (NON) 3,704 223,499 Marvell Technology Group, Ltd. 71,600 519,816 Maxim Integrated Products, Inc. 850 24,990 Mentor Graphics Corp. (NON) 20,005 340,485 Microchip Technology, Inc. 620 20,206 Microsemi Corp. (NON) 7,105 149,489 Microsoft Corp. 265,208 7,089,010 MTS Systems Corp. 3,786 192,821 Murata Manufacturing Co., Ltd. (Japan) 5,000 294,894 NEC Corp. (Japan) (NON) 267,000 562,213 Netscout Systems, Inc. (NON) 6,919 179,825 Nomura Research Institute, Ltd. (Japan) 800 16,560 NTT Data Corp. (Japan) 59 184,469 NVIDIA Corp. 68,765 845,122 NXP Semiconductor NV (NON) 2,500 65,925 Omnivision Technologies, Inc. (NON) 11,655 164,102 Oracle Corp. 242,220 8,070,770 Oracle Corp. Japan (Japan) 7,000 291,743 Parametric Technology Corp. (NON) 6,534 147,080 Pegatron Corp. (Taiwan) (NON) 143,000 186,053 Perficient, Inc. (NON) 10,456 123,172 Pericom Semiconductor Corp. (NON) 16,412 131,788 Photronics, Inc. (NON) 20,880 124,445 Plantronics, Inc. 3,471 127,976 Procera Networks, Inc. (NON) 8,903 165,151 QLIK Technologies, Inc. (NON) 5,092 110,598 RealPage, Inc. (NON) 6,658 143,613 RF Micro Devices, Inc. (NON) 19,537 87,526 Riverbed Technology, Inc. (NON) 33,900 668,508 Rockwell Automation, Inc. 17,300 1,453,027 Rovi Corp. (NON) 10,287 158,728 Rudolph Technologies, Inc. (NON) 10,399 139,867 Safeguard Scientifics, Inc. (NON) 6,994 103,162 Sage Group PLC (The) (United Kingdom) 1,460 6,994 Samsung Electronics Co., Ltd. (South Korea) 174 249,033 SAP AG (Germany) 4,906 393,003 Sartorius AG (Preference) (Germany) 1,165 103,374 Semtech Corp. (NON) 7,439 215,359 Silicon Graphics International Corp. (NON) 5,756 58,884 Silicon Image, Inc. (NON) 19,755 97,985 SK Hynix, Inc. (South Korea) (NON) 8,140 197,485 Skyworks Solutions, Inc. (NON) 5,172 104,992 Softbank Corp. (Japan) 11,200 409,827 Sourcefire, Inc. (NON) 2,589 122,253 SS&C Technologies Holdings, Inc. (NON) 5,810 134,327 Stratasys, Ltd. (NON) 1,595 127,839 Symantec Corp. (NON) 121,765 2,290,400 Tangoe, Inc. (NON) 5,367 63,706 Telefonaktiebolaget LM Ericsson Class B (Sweden) 5,812 58,459 Tencent Holdings, Ltd. (China) 3,600 117,162 Teradyne, Inc. (NON) 43,549 735,543 TIBCO Software, Inc. (NON) 7,651 168,399 Tyler Technologies, Inc. (NON) 2,932 142,026 Ultimate Software Group, Inc. (NON) 2,601 245,560 Ultra Clean Holdings, Inc. (NON) 18,068 88,714 Unisys Corp. (NON) 2,725 47,143 VASCO Data Security International, Inc. (NON) 31,765 259,202 VeriFone Systems, Inc. (NON) 2,004 59,479 VMware, Inc. Class A (NON) 1,700 160,038 Western Digital Corp. 23,147 983,516 Xilinx, Inc. 690 24,771 Yelp, Inc. (NON) 5,117 96,455 Transportation (0.5%) Aegean Marine Petroleum Network, Inc. (Greece) 31,168 164,567 Alaska Air Group, Inc. (NON) 2,564 110,483 Canadian National Railway Co. (Canada) 300 27,243 Central Japan Railway Co. (Japan) 8,100 657,199 ComfortDelgro Corp., Ltd. (Singapore) 178,000 260,883 Copa Holdings SA Class A (Panama) 120 11,934 Delta Air Lines, Inc. (NON) 110,531 1,312,003 Deutsche Lufthansa AG (Germany) 18,980 356,756 Deutsche Post AG (Germany) 9,798 214,844 Hankyu Hanshin Holdings, Inc. (Japan) 70,000 361,378 International Consolidated Airlines Group SA (Spain) (NON) 74,707 220,788 J. B. Hunt Transport Services, Inc. 260 15,525 Japan Airlines Co., Ltd. (Japan) (NON) 4,900 209,730 Jaypee Infratech, Ltd. (India) (NON) 24,746 23,327 Koninklijke Vopak NV (Netherlands) 580 40,896 MTR Corp. (Hong Kong) 6,000 23,751 Nippon Express Co., Ltd. (Japan) 3,000 12,391 Quality Distribution, Inc. (NON) 15,131 90,786 Ryanair Holdings PLC ADR (Ireland) 720 24,682 Singapore Airlines, Ltd. (Singapore) 2,000 17,688 SkyWest, Inc. 11,148 138,904 Southwest Airlines Co. 103,960 1,064,550 Swift Transportation Co. (NON) 25,577 233,262 Tokyu Corp. (Japan) 3,000 16,847 United Parcel Service, Inc. Class B 780 57,509 Universal Truckload Services, Inc. 950 17,338 US Airways Group, Inc. (NON) 9,040 122,040 Wabtec Corp. 7,010 613,655 West Japan Railway Co. (Japan) 400 15,753 XPO Logistics, Inc. (NON) (S) 8,207 142,638 Yamato Transport Co., Ltd. (Japan) 1,100 16,726 Utilities and power (1.4%) AES Corp. (The) 82,904 887,073 American Electric Power Co., Inc. 49,000 2,091,320 American Water Works Co., Inc. 22,300 827,999 Canadian Utilities, Ltd. (Canada) 80 5,786 Centrica PLC (United Kingdom) 65,406 355,311 Cheung Kong Infrastructure Holdings, Ltd. (Hong Kong) 1,000 6,143 Chubu Electric Power Co., Inc. (Japan) 7,500 100,075 Cia Energetica de Minas Gerais (Preference) (Brazil) 7,000 77,265 CMS Energy Corp. 33,466 815,901 DTE Energy Co. 19,962 1,198,718 Dynegy, Inc. (NON) 10,124 193,672 Electric Power Development Co., Ltd. (Japan) 7,000 165,938 Electricite de France SA (EDF) (France) 18,981 355,747 Enbridge, Inc. (Canada) 860 37,194 Enel SpA (Italy) 86,404 359,474 Energias de Portugal (EDP) SA (Portugal) 47,652 143,237 Entergy Corp. 20,845 1,328,869 Fortum OYJ (Finland) 1,390 26,140 GDF Suez (France) 16,074 331,187 ITC Holdings Corp. 150 11,537 Kinder Morgan, Inc. 47,680 1,684,534 National Grid PLC (United Kingdom) 3,390 38,831 OGE Energy Corp. 13,000 732,030 Origin Energy, Ltd. (Australia) 26,592 325,425 Osaka Gas Co., Ltd. (Japan) 3,000 10,897 PG&E Corp. 45,039 1,809,667 Pinnacle West Capital Corp. 290 14,784 Power Assets Holdings, Ltd. (Hong Kong) 1,500 12,855 PPL Corp. 61,300 1,755,019 Red Electrica Corporacion SA (Spain) 8,783 433,947 Snam SpA (Italy) 5,180 24,087 Terna SPA (Italy) 5,160 20,665 Toho Gas Co., Ltd. (Japan) 1,000 5,368 Tokyo Gas Co., Ltd. (Japan) 65,000 297,177 UGI Corp. 16,400 536,444 United Utilities Group PLC (United Kingdom) 42,080 461,754 Westar Energy, Inc. 370 10,577 Total common stocks (cost $519,402,658) CORPORATE BONDS AND NOTES (19.0%) (a) Principal amount Value Basic materials (1.5%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $40,000 $39,658 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 85,000 89,250 Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 620,000 658,516 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 135,000 171,757 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 90,000 99,699 ArcelorMittal sr. unsec. unsub. 10.35s, 2019 (France) 605,000 730,738 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 90,000 93,600 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 440,000 467,500 Boise Cascade LLC / Boise Cascade Finance Corp. 144A sr. unsec. notes 6 3/8s, 2020 (United Kingdom) 40,000 41,200 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 141,750 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 310,000 347,200 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 200,000 217,500 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 200,000 225,000 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 365,000 459,366 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 325,000 397,024 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 285,000 307,800 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 295,000 398,272 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 525,000 576,725 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 880,000 941,318 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 620,000 649,340 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 205,000 211,815 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 130,000 131,300 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 75,000 76,500 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 360,000 324,900 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 180,000 186,300 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 165,000 175,725 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 335,000 344,213 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 135,000 138,375 HD Supply, Inc. company guaranty sr. unsec. sub. notes 13 1/2s, 2015 (PIK) 185,000 189,625 HD Supply, Inc. 144A company guaranty sr. unsec. notes 11 1/2s, 2020 300,000 337,875 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 170,000 174,675 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 85,000 86,488 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.81s, 2014 90,000 84,375 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 145,000 165,663 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 300,113 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 135,000 136,519 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 255,000 248,625 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 140,000 147,350 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 210,000 275,272 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) $50,000 52,000 International Paper Co. sr. unsec. notes 7.95s, 2018 1,070,000 1,383,324 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 280,000 310,800 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 115,000 129,950 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 310,000 432,556 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 535,000 627,288 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 285,000 334,875 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 925,000 1,022,125 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 40,000 40,295 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 100,000 96,368 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 $30,000 29,550 MPM Escrow LLC / MPM Finance Escrow Corp. 144A sr. notes 8 7/8s, 2020 100,000 101,000 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 144,113 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 70,000 72,450 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 220,000 245,300 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 95,000 99,988 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 221,450 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 178,500 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 265,000 363,985 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 227,000 245,316 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 228,000 245,984 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 300,000 405,099 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 201,600 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 175,000 178,500 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 40,000 43,200 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 57,613 Steel Dynamics, Inc. sr. unsec. notes company guaranty 7 5/8s, 2020 10,000 11,050 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 40,000 42,400 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 55,000 58,300 Taminco Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2017 (Belgium) (PIK) 95,000 93,813 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 290,000 317,550 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 260,000 262,600 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 11 3/4s, 2019 10,000 7,100 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 65,000 24,700 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 180,000 203,204 Capital goods (0.9%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 40,000 42,000 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 425,000 464,313 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 305,000 439,579 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $75,000 83,438 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 185,500 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 45,000 48,150 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 180,000 198,000 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 320,000 368,800 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 110,000 113,163 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 90,000 90,000 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 240,000 283,602 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 141,875 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 280,000 316,750 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 70,000 74,900 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 87,003 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $510,000 516,427 Dematic SA/DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 170,000 170,000 Exide Technologies sr. notes 8 5/8s, 2018 200,000 169,500 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 290,000 279,483 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 245,000 240,668 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 50,000 51,813 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 385,000 422,538 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 906,000 1,196,381 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 65,000 65,406 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 65,000 68,413 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 420,000 386,400 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 265,000 288,850 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 135,000 155,095 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 211,250 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 7/8s, 2019 100,000 111,250 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 1/8s, 2019 190,000 204,250 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 215,000 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 105,000 109,200 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 130,000 134,225 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 405,000 440,314 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 119,350 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 210,000 228,638 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 270,000 283,500 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 405,000 431,325 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 188,000 208,680 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 285,000 315,281 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 736,000 875,546 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 160,000 177,786 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 100,000 105,899 Communication services (2.1%) Adelphia Communications Corp. escrow bonds zero %, 2012 270,000 1,755 AMC Networks, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 60,000 60,225 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 165,000 217,081 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 208,718 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 440,000 526,177 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 387,000 496,221 AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 275,000 286,006 AT&T, Inc. 144A sr. unsec. unsub. notes 4.35s, 2045 772,000 775,471 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 165,000 179,025 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 480,000 559,800 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 90,100 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 140,000 155,750 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 150,000 161,438 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 199,569 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 65,000 66,138 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 166,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 180,263 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 85,000 85,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 240,000 259,200 Cequel Communications Escrow Capital Corp. 144A sr. unsec. notes 6 3/8s, 2020 50,000 52,063 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 170,000 175,525 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 95,000 102,363 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 360,000 387,000 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 800,000 1,084,853 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 230,000 274,197 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 285,000 290,700 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 110,500 Crown Castle International Corp. 144A sr. unsec. notes 5 1/4s, 2023 170,000 181,900 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 75,000 84,627 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 150,000 166,313 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 435,000 651,737 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 165,000 181,500 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 230,000 246,100 DISH DBS Corp. company guaranty 6 5/8s, 2014 10,000 10,750 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 505,000 598,425 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 240,000 273,600 Equinix, Inc. sr. unsec. notes 7s, 2021 165,000 183,150 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 277,000 305,238 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 93,800 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 325,000 373,750 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 185,000 213,675 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 295,000 325,238 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 325,000 369,688 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 231,525 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 130,000 141,050 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 105,000 108,413 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 689,843 732,958 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,280,000 1,353,600 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 185,000 244,147 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 206,738 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 205,350 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 49,050 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 210,000 219,450 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 215,000 238,113 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 134,375 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 420,000 455,175 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 440,000 409,200 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 55,000 43,725 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 255,000 190,613 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 260,000 278,850 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 263,350 Quebecor Media, Inc. 144A sr. unsec. notes 5 3/4s, 2023 (Canada) 165,000 173,869 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 719,000 838,761 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 115,000 133,253 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 14,528 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 74,375 SBA Tower Trust 144A notes 2.933s, 2017 775,000 805,461 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,125,000 1,170,000 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 240,000 279,000 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 305,000 331,688 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 200,000 235,500 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 155,000 169,338 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 490,000 605,150 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 770,000 834,197 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 200,000 253,675 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2042 495,000 482,747 TW Telecom Holdings, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 65,000 68,088 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 165,561 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 18,000 26,683 Verizon Communications, Inc. sr. unsec. notes 2.45s, 2022 1,160,000 1,162,737 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 312,000 433,374 Verizon New Jersey, Inc. debs. 8s, 2022 160,000 216,594 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 240,000 328,418 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 260,000 272,675 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 355,000 359,438 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 370,000 387,575 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 92,863 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 433,125 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 165,000 178,200 Consumer cyclicals (3.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 38,850 ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 380,000 362,343 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 530,000 515,331 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 388,000 418,063 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 240,000 154,800 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 240,188 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 215,000 174,688 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 285,000 329,175 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 304,000 312,360 American Media, Inc. 144A notes 13 1/2s, 2018 14,107 12,414 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 105,000 107,495 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 113,400 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 101,700 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 75,075 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 230,000 230,575 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 35,000 36,488 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 125,000 133,125 Beazer Homes USA, Inc. 144A company guaranty sr. notes 6 5/8s, 2018 125,000 132,188 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 305,000 296,613 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 264,900 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 103,550 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 110,000 118,800 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 104,975 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 221,400 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,070,000 1,146,238 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 120,000 129,600 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 205,000 283,052 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 430,000 484,658 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 170,000 170,850 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 50,625 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 230,000 218,500 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 95,000 105,213 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 345,000 374,325 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 375,000 412,500 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 85,000 94,138 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 125,000 138,125 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 442,672 480,299 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 280,000 249,900 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 255,000 233,325 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 375,000 377,813 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 330,000 324,225 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 70,000 80,363 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 240,000 283,667 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 269,500 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 535,000 595,242 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 356,000 411,180 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 375,000 398,438 FelCor Lodging LP 144A sr. notes 5 5/8s, 2023 (R) 60,000 59,700 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 162,000 183,870 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 235,000 288,756 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,575,000 2,010,854 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 470,000 547,932 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 163,600 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 330,000 342,567 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $190,000 209,000 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 385,000 439,830 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 (R) 65,000 69,225 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 280,000 276,500 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 325,000 365,625 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 165,000 179,850 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 220,888 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 71,927 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $360,000 415,800 Jo-Ann Stores Holdings, Inc. 144A sr. notes 9 3/4s, 2019 (PIK) 100,000 100,875 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 75,000 90,318 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 65,000 69,875 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 145,000 157,144 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 65,000 71,825 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 170,000 184,450 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 255,000 263,925 Lennar Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2022 90,000 88,200 Liberty Interactive, LLC debs. 8 1/4s, 2030 245,000 267,050 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 235,000 270,250 Limited Brands, Inc. sr. notes 5 5/8s, 2022 105,000 114,713 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 415,000 456,500 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 108,000 126,912 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 255,000 274,872 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 610,000 593,529 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 120,000 127,767 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 530,000 546,879 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 255,000 15,300 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 280,000 299,600 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 225,000 240,750 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 100,463 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 143,775 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 50,000 49,875 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 140,000 156,100 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 155,000 158,294 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 180,000 188,100 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 666,616 706,613 Navistar International Corp. sr. notes 8 1/4s, 2021 318,000 306,870 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 280,000 284,900 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 (PIK) 220,000 223,300 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 350,000 440,609 News America Holdings, Inc. debs. 7 3/4s, 2045 510,000 720,830 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 (Netherlands) 40,000 44,700 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 (Netherlands) 120,000 119,400 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 295,000 328,188 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 75,000 83,250 Owens Corning company guaranty sr. unsec. notes 9s, 2019 113,000 141,533 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 195,000 200,850 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 160,769 Petco Holdings, Inc. 144A sr. notes 8 1/2s, 2017 (PIK) 130,000 134,225 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 40,000 42,950 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 275,000 321,750 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 200,000 217,500 QVC Inc. 144A sr. notes 7 3/8s, 2020 155,000 172,459 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 130,000 133,900 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 380,000 411,350 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 55,000 61,875 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 87,200 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 62,288 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 295,000 328,925 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 195,000 211,575 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 300,000 346,500 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 320,000 308,800 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 400,000 426,000 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 220,000 233,750 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 495,000 556,875 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 100,000 109,750 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 105,000 111,300 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 90,000 95,513 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 55,000 55,688 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 165,000 165,000 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 10,000 10,800 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 15,000 15,938 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 265,000 300,775 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 195,000 208,650 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 550,000 555,974 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 45,000 48,263 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 65,000 69,144 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 345,000 365,700 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 40,000 41,150 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 390,000 444,174 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 80,000 84,600 Time Warner, Inc. debs. 9.15s, 2023 25,000 36,918 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 675,000 737,218 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 555,000 598,013 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 23,125 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 80,000 70,500 Travelport, LLC 144A sr. notes Ser. B, 6.306s, 2016 (PIK) 46,751 38,336 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 119,000 92,225 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 370,000 390,350 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 240,000 247,800 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 844,000 1,186,829 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 50,000 60,498 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 165,000 171,918 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 65,000 71,798 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 270,000 301,050 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 185,000 191,031 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 498,000 537,840 Consumer staples (1.4%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 105,000 146,992 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 14,000 19,476 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 560,000 553,828 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 325,000 395,536 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 92,400 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 45,000 50,175 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 71,825 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 27,000 34,741 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 253,000 270,944 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 175,000 200,375 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 400,000 390,949 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 70,000 76,650 CKE Holdings, Inc. 144A sr. unsec. notes 10 1/2s, 2016 (PIK) 170,920 182,457 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 180,000 170,100 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 229,929 212,684 Claire's Stores, Inc. 144A sr. notes 9s, 2019 380,000 408,500 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 404,250 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 110,000 125,950 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 55,000 57,475 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 570,000 605,625 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 705,000 711,809 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 425,000 504,150 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 330,400 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 40,000 46,000 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 318,275 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 100,000 104,250 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 490,000 459,290 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 140,000 144,515 Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) 310,000 324,780 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 165,000 237,674 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 323,831 Dole Food Co. sr. notes 13 7/8s, 2014 88,000 97,460 Dole Food Co. 144A sr. notes 8s, 2016 190,000 197,600 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 268,200 General Mills, Inc. sr. unsec. notes 5.65s, 2019 170,000 207,368 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 492,000 504,539 HDTFS, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 125,000 133,125 HDTFS, Inc. 144A company guaranty sr. notes 5 7/8s, 2020 105,000 109,725 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 104,975 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 355,318 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $325,000 363,188 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 85,000 90,100 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 35,000 35,350 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 420,000 553,627 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 75,000 84,337 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 27,000 32,977 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 118,000 142,429 Kroger Co. sr. notes 6.15s, 2020 40,000 48,784 Landry's Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 145,000 154,063 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 135,000 134,325 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 140,000 151,200 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 302,000 418,619 McDonald's Corp. sr. unsec. notes 5.7s, 2039 393,000 513,212 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 125,000 138,125 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 380,000 425,852 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 346,000 466,910 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 115,000 125,997 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 349,256 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 545,000 573,613 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 225,000 231,188 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 737,000 769,244 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 205,000 218,325 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 91,400 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 270,000 306,052 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 185,000 204,425 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 495,000 567,243 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 365,000 416,100 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 50,000 52,875 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 70,000 75,425 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 105,000 117,338 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 110,000 115,225 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 160,425 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 65,000 69,388 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 235,000 259,872 Energy (2.2%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 185,000 188,238 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 111,563 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 86,200 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 80,000 73,400 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 165,000 153,038 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 180,000 200,475 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 500,000 661,533 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 180,000 207,081 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 215,000 271,721 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 350,000 370,932 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 50,000 56,837 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 40,000 37,100 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 220,000 204,600 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 80,000 82,800 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 134,375 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 195,000 208,650 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 885,000 943,702 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 650,000 765,683 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 385,000 415,800 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 760,000 792,814 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 227,500 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 249,550 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 70,095 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 $50,000 50,250 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 260,000 245,050 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 301,813 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 65,000 68,413 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 116,050 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 71,400 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 525,000 568,313 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 335,575 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 430,000 463,325 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 320,000 345,600 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 80,000 83,400 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 382,223 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 50,000 55,000 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 540,000 523,800 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 145,000 156,963 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 145,000 143,550 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 200,000 178,000 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 193,000 199,273 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 324,000 399,174 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,097,270 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 425,000 405,875 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 225,000 231,188 Halcon Resources Corp. 144A sr. unsec. notes 8 7/8s, 2021 265,000 280,900 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 20,950 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 245,000 263,988 Hiland Partners LP / Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 105,000 112,350 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 70,000 92,983 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 245,000 245,000 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 55,000 54,725 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 370,000 407,925 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 80,000 86,800 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 355,000 396,713 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 100,000 94,000 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 170,000 215,400 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 175,000 184,188 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 110,000 114,950 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 275,000 203,500 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 231,525 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 510,000 596,081 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 200,000 204,000 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 140,000 150,150 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 208,000 226,720 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 250,000 252,500 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 190,000 217,550 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,813 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 190,000 201,875 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 416,150 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 445,000 502,381 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,980,000 1,881,416 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 390,000 437,775 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 375,000 370,313 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 110,000 119,350 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 99,275 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 349,650 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 810,000 893,025 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 95,000 96,663 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 520,000 549,900 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 60,000 64,200 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 135,000 143,100 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 210,000 215,250 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 570,000 604,460 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 131,875 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 110,000 117,700 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 40,000 42,800 Spectra Energy Capital, LLC sr. notes 8s, 2019 250,000 329,895 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 235,000 283,138 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 195,000 212,063 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 58,438 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 75,000 76,688 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 135,000 138,544 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 440,000 616,611 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 110,000 124,681 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 130,000 148,794 Whiting Petroleum Corp. company guaranty 7s, 2014 385,000 403,288 Williams Cos., Inc. (The) notes 7 3/4s, 2031 14,000 17,862 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 39,000 50,246 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 91,588 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 325,000 344,500 Financials (4.0%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 1.893s, 2014 (United Kingdom) 285,000 284,348 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 955,000 1,041,633 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 145,000 136,663 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 535,000 728,635 Aflac, Inc. sr. unsec. notes 6.9s, 2039 450,000 598,387 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 205,000 217,300 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 232,516 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 178,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 140,000 171,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 169,050 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 181,350 American Express Co. 144A sr. unsec. notes 2.65s, 2022 1,000,000 996,018 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 464,000 604,360 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 901,000 1,065,532 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 640,000 674,556 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 386,000 464,976 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, perpetual maturity (France) 505,000 494,900 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 450,000 448,989 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 440,000 512,862 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 240,000 277,142 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 250,000 281,178 Bank of Montreal sr. unsec. unsub. bonds 2 1/8s, 2013 (Canada) 390,000 393,308 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 615,000 633,956 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,958 Barclays Bank PLC unsec. sub. notes 7 5/8s, 2022 (United Kingdom) 600,000 602,209 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 270,000 367,583 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 980,000 1,084,260 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 240,000 300,730 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 330,000 358,602 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 240,000 243,510 BNP Paribas SA 144A jr. unsec. sub. notes FRN 7.195s, 2049 (France) 100,000 102,500 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, perpetual maturity (France) 446,000 430,390 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 200,000 205,000 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 390,000 441,180 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 92,969 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 265,000 291,500 CIT Group, Inc. sr. unsec. notes 5s, 2022 210,000 223,926 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 185,725 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 225,000 240,750 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 135,000 143,100 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 344,650 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 228,900 Citigroup, Inc. sub. notes 5s, 2014 599,000 630,201 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 255,000 245,438 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 411,000 487,312 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 180,000 189,450 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 215,000 220,375 GATX Financial Corp. notes 5.8s, 2016 120,000 132,734 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 975,000 1,027,406 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.51s, 2016 600,000 590,988 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 805,000 1,045,481 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 575,000 667,450 Genworth Financial, Inc. sr. unsec. unsub. notes 7.7s, 2020 590,000 651,365 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 990,000 1,243,445 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 164,000 183,293 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 205,000 236,468 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 (R) 425,000 416,960 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 430,000 433,099 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 340,000 383,451 HSBC Finance Capital Trust IX FRN 5.911s, 2035 700,000 698,250 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 879,000 1,042,820 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 385,000 390,775 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 85,000 87,338 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 585,000 628,144 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 65,000 69,713 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 245,000 259,700 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 439,000 455,463 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 145,000 148,625 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 185,000 201,650 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 1,073,000 1,215,720 JPMorgan Chase & Co. sr. notes 6s, 2018 1,282,000 1,534,794 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 330,000 390,667 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 210,000 233,625 Macquarie Bank Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 200,000 205,481 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 1,470,000 1,772,017 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 367,500 MetLife, Inc. sr. unsec. 6 3/4s, 2016 130,000 153,965 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,255,000 1,356,164 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 115,000 124,775 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 140,000 148,050 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 120,000 132,600 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 60,000 67,500 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 125,000 131,481 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 210,000 258,233 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 164,300 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 105,000 109,988 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 55,000 54,725 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 122,813 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 520,000 535,281 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 215,000 251,013 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 183,150 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 375,000 410,492 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 405,000 437,400 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 155,000 170,888 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 147,700 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 420,000 434,700 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 225,000 272,813 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 185,000 189,212 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 330,000 346,500 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 475,000 505,015 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 110,000 115,684 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 129,000 134,868 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 615,000 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 225,000 256,659 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 350,000 377,563 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 147,000 168,188 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 (R) 50,000 52,806 SLM Corp. sr. notes Ser. MTN, 8s, 2020 220,000 251,350 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 135,000 157,950 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.308s, 2037 475,000 361,780 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 385,000 381,509 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 1,900,000 2,327,500 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 405,000 425,373 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 540,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,800,000 2,032,200 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 250,000 299,794 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 105,000 124,358 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 75,000 79,547 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 485,000 565,677 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity 295,000 294,676 Willis Group North America, Inc. company guaranty 6.2s, 2017 70,000 79,693 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 422,000 449,430 Health care (1.2%) AbbVie, Inc. 144A company guaranty sr. unsec. notes 2.9s, 2022 500,000 509,330 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 286,000 396,746 Amgen, Inc. sr. unsec. notes 3.45s, 2020 730,000 779,967 AmSurg Corp. 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 165,000 171,600 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 422,000 571,529 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 227,900 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 280,000 297,500 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 316,388 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 370,636 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 (PIK) $290,000 297,250 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 200,000 208,500 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 85,000 92,013 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 490,000 548,883 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 149,638 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $545,000 598,138 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 225,000 247,078 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 155,000 165,269 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 200,000 214,750 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 235,000 258,794 HCA, Inc. sr. notes 6 1/2s, 2020 800,000 900,000 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 70,000 80,150 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 48,000 48,240 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 424,500 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 60,000 64,650 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 300,000 283,500 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 110,000 115,225 Jaguar Holding Co. I 144A sr. notes 9 3/8s, 2017 (PIK) 105,000 110,250 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 260,000 295,100 Kinetics Concepts/KCI USA 144A company guaranty notes 10 1/2s, 2018 450,000 471,938 Kinetics Concepts/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 135,000 128,419 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 234,150 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 150,000 163,125 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 95,000 122,214 Service Corporation International sr. notes 7s, 2019 115,000 125,925 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 645,000 722,400 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 420,000 417,900 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 214,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 75,000 78,563 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 82,392 83,422 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 216,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 54,000 61,425 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 305,000 335,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 155,000 173,600 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 295,000 310,019 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 170,000 188,700 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 640,000 742,159 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 60,000 64,198 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 550,000 544,840 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 545,000 549,676 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 43,500 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 113,138 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 43,200 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 10,000 7,500 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 (Canada) 40,000 42,900 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 215,000 223,918 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 170,000 174,102 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 35,000 35,445 WellPoint, Inc. notes 7s, 2019 220,000 274,108 Technology (0.9%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 40,000 33,500 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 200,000 152,000 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 90,000 80,100 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 300,000 280,500 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 405,000 406,013 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 110,000 110,000 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 825,000 896,089 CyrusOne LP / CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 80,000 83,400 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 470,000 541,970 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 210,000 220,500 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 145,000 164,031 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 103,313 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 305,225 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 933,166 955,329 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 555,000 555,000 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 200,000 207,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 178,000 190,905 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 88,000 97,020 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 305,000 333,213 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 235,000 247,036 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 160,000 173,051 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 315,000 401,986 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 255,000 297,995 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 850,000 818,202 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 130,000 145,925 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 110,000 128,700 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 118,388 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 625,000 659,375 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 173,000 148,780 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 85,000 106,486 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 555,000 639,529 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 100,000 115,875 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 215,000 268,068 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 485,000 489,084 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 340,000 346,843 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 120,000 131,850 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 145,000 148,263 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 210,000 229,425 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 293,563 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 336,000 401,413 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 130,000 145,293 Transportation (0.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 360,400 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 290,000 321,175 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 240,000 283,762 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 155,000 190,227 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 685,000 730,912 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 360,466 412,733 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 95,000 94,246 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 470,000 478,094 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 360,000 395,100 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 115,000 122,249 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 125,084 134,465 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 60,000 36,600 Utilities and power (1.5%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 412,000 415,311 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 520,000 600,600 AES Corp. (The) sr. unsec. unsub. notes 7 3/8s, 2021 330,000 366,300 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 145,000 171,101 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 80,000 84,939 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 45,000 60,410 Beaver Valley Funding Corp. sr. bonds 9s, 2017 87,000 88,529 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 404,000 457,152 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 203,500 211,894 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 207,000 232,358 Calpine Corp. 144A sr. notes 7 1/4s, 2017 536,000 570,840 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 50,000 60,755 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 133,000 171,579 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 275,000 293,080 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 350,000 370,125 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 580,000 601,267 Dynegy Holdings, LLC bonds 7 3/4s, 2019 415,000 2,075 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 (In default) (NON) 80,000 42,400 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 (In default) (NON) 35,000 18,463 Edison Mission Energy sr. unsec. notes 7.2s, 2019 (In default) (NON) 400,000 212,000 Edison Mission Energy sr. unsec. notes 7s, 2017 (In default) (NON) 5,000 2,650 El Paso Corp. sr. unsec. notes 7s, 2017 700,000 799,637 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 215,000 252,624 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 120,000 160,458 Electricite de France SA (EDF) 144A notes 6 1/2s, 2019 (France) 375,000 459,068 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 100,000 111,750 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 265,000 294,150 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 159,000 179,273 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 270,000 299,700 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 305,000 352,275 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 185,000 225,848 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 155,000 176,242 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 490,000 525,942 EP Energy LLC / Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 90,000 98,100 EP Energy/EP Finance, Inc. sr. unsec. notes 9 3/8s, 2020 395,000 445,363 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 65,000 68,900 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 130,000 129,350 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 400,000 462,000 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 76,700 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 230,000 255,300 ITC Holdings Corp. 144A notes 5 7/8s, 2016 260,000 295,473 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 305,000 357,633 Kansas Gas and Electric Co. bonds 5.647s, 2021 60,862 68,858 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 410,000 516,574 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 152,000 191,876 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 400,000 531,282 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 505,000 500,379 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 265,000 341,641 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 95,000 109,250 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 165,000 197,742 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 815,850 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 450,000 447,866 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 155,000 182,265 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 255,000 328,543 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 456,000 514,980 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 655,000 701,428 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 185,000 209,154 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 160,000 201,887 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 629,000 667,526 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 165,463 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 11,257 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 185,000 62,900 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 534,637 104,923 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 101,725 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 180,000 192,939 Union Electric Co. sr. notes 6.4s, 2017 320,000 390,866 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 75,000 89,496 Total corporate bonds and notes (cost $224,236,748) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.9%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.4%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, January 1, 2043 $17,000,000 $18,071,797 U.S. Government Agency Mortgage Obligations (10.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, January 1, 2043 1,000,000 1,045,313 Federal National Mortgage Association Pass-Through Certificates 5s, TBA, January 1, 2043 51,000,000 55,243,358 4s, TBA, January 1, 2043 42,000,000 45,015,470 3 1/2s, TBA, January 1, 2028 24,000,000 25,468,126 3 1/2s, TBA, December 1, 2027 5,000,000 5,312,305 3s, TBA, January 1, 2043 3,000,000 3,144,141 Total U.S. government and agency mortgage obligations (cost $153,157,501) MORTGAGE-BACKED SECURITIES (3.7%) (a) Principal amount Value Agency collateralized mortgage obligations (0.5%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.952s, 2037 $311,731 $495,921 IFB Ser. 2979, Class AS, 23.507s, 2034 41,403 54,830 IFB Ser. 3072, Class SM, 23.03s, 2035 160,040 253,701 IFB Ser. 3072, Class SB, 22.884s, 2035 164,002 258,956 IFB Ser. 3249, Class PS, 21.585s, 2036 220,552 335,259 IFB Ser. 2990, Class LB, 16.412s, 2034 333,601 467,679 IFB Ser. 3708, Class SQ, IO, 6.341s, 2040 1,227,632 171,832 IFB Ser. 3934, Class SA, IO, 6.191s, 2041 3,155,561 562,321 IFB Ser. 4105, Class LS, IO, 5.941s, 2041 828,366 157,945 IFB Ser. 3964, Class SA, IO, 5.791s, 2041 2,049,819 301,077 Ser. 3747, Class HI, IO, 4 1/2s, 2037 97,424 7,431 Ser. 3751, Class MI, IO, 4s, 2034 1,846,947 31,897 Ser. 3391, PO, zero %, 2037 31,778 28,725 Ser. 3206, Class EO, PO, zero %, 2036 21,288 19,866 FRB Ser. 3117, Class AF, zero %, 2036 16,072 13,333 FRB Ser. 3326, Class WF, zero %, 2035 21,696 20,828 FRB Ser. 3036, Class AS, zero %, 2035 26,501 22,894 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.642s, 2036 149,357 281,690 IFB Ser. 05-45, Class DA, 23.651s, 2035 642,265 1,066,710 IFB Ser. 07-53, Class SP, 23.431s, 2037 241,262 390,360 IFB Ser. 05-75, Class GS, 19.621s, 2035 168,160 246,505 IFB Ser. 05-106, Class JC, 19.474s, 2035 104,333 166,689 IFB Ser. 05-83, Class QP, 16.849s, 2034 62,688 87,431 IFB Ser. 404, Class S13, IO, 6.19s, 2040 1,715,550 239,258 Ser. 07-14, Class KO, PO, zero %, 2037 106,477 98,382 Ser. 06-125, Class OX, PO, zero %, 2037 13,625 13,000 Ser. 06-84, Class OT, PO, zero %, 2036 14,483 13,650 Ser. 06-46, Class OC, PO, zero %, 2036 28,399 26,418 Government National Mortgage Association IFB Ser. 10-120, Class SB, IO, 5.989s, 2035 183,843 15,858 IFB Ser. 10-20, Class SC, IO, 5.939s, 2040 64,849 10,506 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 96,399 14,508 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,848,895 355,029 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,936,479 188,809 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 4,182,696 309,561 Ser. 06-36, Class OD, PO, zero %, 2036 12,351 11,479 Commercial mortgage-backed securities (1.7%) Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.685s, 2049 899,000 904,862 Ser. 07-2, Class A2, 5.634s, 2049 101,144 104,416 Ser. 07-1, Class XW, IO, 0.314s, 2049 8,076,241 80,649 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.856s, 2042 5,786,172 54,616 Ser. 04-5, Class XC, IO, 0.698s, 2041 5,879,161 66,364 Ser. 02-PB2, Class XC, IO, 0.457s, 2035 1,248,405 12 Ser. 07-5, Class XW, IO, 0.38s, 2051 18,233,572 215,667 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.966s, 2042 570,000 591,700 FRB Ser. 07-PW17, Class AJ, 5.89s, 2050 758,000 667,040 Ser. 04-PR3I, Class X1, IO, 0.961s, 2041 2,087,095 21,361 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.163s, 2038 9,878,926 192,639 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.134s, 2049 63,242,896 917,022 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.379s, 2049 8,076,669 100,958 Ser. 07-CD4, Class XC, IO, 0.142s, 2049 45,649,617 342,372 Ser. 07-CD5, Class XS, IO, 0.036s, 2044 2,628,343 10,345 Commercial Mortgage Pass-Through Certificates FRB Ser. 05-LP5, Class D, 5.098s, 2043 627,000 642,687 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.158s, 2046 37,267,439 476,277 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.762s, 2039 450,285 453,701 Ser. 06-C5, Class AX, IO, 0.161s, 2039 15,568,898 214,851 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.071s, 2049 42,613,840 158,136 CS First Boston Mortgage Securities Corp. Ser. 05-C6, Class AJ, 5.23s, 2040 294,000 315,756 Ser. 05-C5, Class AJ, 5.1s, 2038 164,000 175,037 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 364,881 395,896 Ser. 03-C3, Class AX, IO, 1.696s, 2038 5,854,164 6,832 Ser. 02-CP3, Class AX, IO, 1.193s, 2035 840,859 3,954 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.094s, 2020 790,427 15,809 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.611s, 2033 224,756 2 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.959s, 2032 63,326 36,888 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.139s, 2045 160,804,820 673,833 Ser. 07-C1, Class XC, IO, 0.102s, 2049 57,643,034 422,466 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 594,000 619,429 GMAC Commercial Mortgage Securities, Inc. Ser. 05-C1, Class X1, IO, 0.609s, 2043 9,697,804 121,746 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 106,483 109,678 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 (F) 109,464 112,189 FRB Ser. 03-C1, Class J, 5.309s, 2040 424,000 424,000 Ser. 06-GG6, Class XC, IO, 0.089s, 2038 24,875,762 43,408 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.077s, 2051 459,000 431,460 FRB Ser. 07-LD12, Class A3, 5.93s, 2051 741,000 788,274 FRB Ser. 04-CB9, Class B, 5.662s, 2041 329,000 337,719 FRB Ser. 05-LDP3, Class AJ, 4.997s, 2042 112,000 119,018 Ser. 06-LDP8, Class X, IO, 0.538s, 2045 13,526,837 216,741 Ser. 07-LDPX, Class X, IO, 0.306s, 2049 31,593,472 291,450 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.339s, 2037 7,801,738 62,430 Ser. 06-LDP6, Class X1, IO, 0.042s, 2043 19,457,891 70,321 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 (F) 149,428 151,680 Ser. 99-C1, Class G, 6.41s, 2031 159,961 161,711 Ser. 98-C4, Class G, 5.6s, 2035 112,722 114,785 Ser. 98-C4, Class H, 5.6s, 2035 223,000 242,401 LB-UBS Commercial Mortgage Trust FRB Ser. 08-C1, Class AM, 6.157s, 2041 322,000 368,175 Ser. 06-C7, Class A2, 5.3s, 2038 483,193 483,193 Ser. 04-C6, Class E, 5.177s, 2036 331,000 336,462 Ser. 07-C2, Class XW, IO, 0.498s, 2040 3,713,908 66,910 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.648s, 2038 8,115,263 166,606 Ser. 05-C2, Class XCL, IO, 0.342s, 2040 17,687,366 115,339 Ser. 06-C7, Class XCL, IO, 0.29s, 2038 15,265,032 258,758 Ser. 05-C7, Class XCL, IO, 0.21s, 2040 23,591,077 133,077 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.402s, 2028 11,481 1 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.849s, 2050 254,000 270,099 Ser. 05-CKI1, Class AJ, 5.263s, 2037 203,000 209,192 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.85s, 2039 7,173,704 75,683 Ser. 05-MCP1, Class XC, IO, 0.18s, 2043 10,719,319 120,496 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.142s, 2045 1,775,883 187,711 Ser. 05-C3, Class X, IO, 5.81s, 2044 517,909 36,357 Ser. 07-C5, Class X, IO, 5.244s, 2049 472,304 33,770 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2, 5.749s, 2041 479,252 484,217 Ser. 07-IQ14, Class A2, 5.61s, 2049 229,624 237,225 Ser. 07-HQ12, Class A2FX, 5.575s, 2049 291,247 301,178 FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 640,743 669,577 Morgan Stanley Capital I Trust 144A Ser. 03-IQ6, Class C, 5.129s, 2041 430,000 447,114 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 561,714 578,313 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 127,000 135,255 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 404,291 60,644 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C4, Class XA, IO, 1.901s, 2045 2,532,000 325,995 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.997s, 2045 332,000 307,930 FRB Ser. 07-C34, Class AJ, 5.974s, 2046 648,000 609,120 Ser. 07-C30, Class A3, 5.246s, 2043 210,097 214,487 Ser. 06-C29, IO, 0.385s, 2048 64,595,901 893,361 Ser. 07-C34, IO, 0.345s, 2046 9,493,251 114,868 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class F, 5.442s, 2035 365,000 383,141 Ser. 05-C18, Class XC, IO, 0.331s, 2042 16,604,859 116,234 Ser. 06-C26, Class XC, IO, 0.044s, 2045 11,596,496 26,208 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 46,000 40,250 Residential mortgage-backed securities (non-agency) (1.5%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 5.338s, 2036 3,319,289 2,672,027 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, zero %, 2047 9,179,442 1,071,413 American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 980,372 147,056 Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.662s, 2035 170,000 125,800 Ser. 12-RR10, Class 4A2, 2.626s, 2036 170,000 136,000 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 9A3, 21.132s, 2037 61,055 57,162 FRB Ser. 12-RR11, Class 5A3, 13.492s, 2037 140,041 84,725 Ser. 12-RR11, Class 9A2, 4s, 2037 118,870 118,573 Ser. 12-RR11, Class 3A2, 4s, 2036 337,147 336,304 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 198,290 197,299 FRB Ser. 12-RR12, Class 4A2, 2.917s, 2036 420,000 229,282 Ser. 12-RR11, Class 6A2, 2.614s, 2036 636,010 368,886 Ser. 12-RR11, Class 11A2, 2.6s, 2036 1,754,147 1,078,800 Ser. 09-RR7, Class 1A7, IO, 1.798s, 2046 6,276,790 266,764 Ser. 09-RR7, Class 2A7, IO, 1.58s, 2047 14,257,095 588,818 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 2,280,517 64,083 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 1,659,604 24,396 Chase Mortgage Finance Corp. FRB Ser. 05-A2, Class 1A5, 2.846s, 2036 486,557 416,006 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.595s, 2036 610,159 562,872 Countrywide Alternative Loan Trust Ser. 07-19, Class 1A34, 6s, 2037 1,215,240 996,497 Countrywide Home Loans Ser. 06-9, Class A2, 6s, 2036 437,475 393,727 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 1,690,878 70,848 GSR Mortgage Loan Trust FRB Ser. 06-AR1, Class 2A4, 2.774s, 2036 2,650,000 2,027,250 JPMorgan Mortgage Trust FRB Ser. 07-A4, Class 2A3, 5.547s, 2037 1,241,801 1,055,531 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 1,481,778 49,047 Structured Asset Mortgage Investments, Inc. Ser. 06-AR8, Class X, IO, 0.4s, 2036 4,950,120 80,687 WAMU Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class 4A1, 2.685s, 2037 786,988 633,526 FRB Ser. 07-HY2, Class 1A1, 2.643s, 2036 873,918 694,765 FRB Ser. 06-AR1, Class 2A1B, 1.235s, 2046 1,961,022 1,696,284 FRB Ser. 06-AR13, Class 1A, 1.046s, 2046 1,758,657 1,301,406 FRB Ser. 06-AR15, Class 1A, 1.006s, 2046 431,207 338,497 FRB Ser. 05-AR9, Class A1C3, 0.69s, 2045 825,148 701,376 FRB Ser. 05-AR15, Class A1A2, 0.49s, 2045 429,812 367,489 Wells Fargo Mortgage Backed Securities Trust Ser. 05-9, Class 2A9, 5 1/4s, 2035 300,000 310,875 Total mortgage-backed securities (cost $42,498,522) COMMODITY LINKED NOTES (0.9%) (a) (CLN) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $4,067,000 $4,775,878 Deutsche Bank AG/London 144A sr. unsec. notes zero %, 2013 (United Kingdom) 1,055,000 915,107 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 4,067,000 4,779,299 UBS AG/London 144A zero %, 2013 (Jersey) 1,055,000 917,015 Total commodity Linked Notes (cost $10,244,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.8%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $115,000 $95,450 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 880,000 888,800 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 3,660,000 3,323,280 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 200,000 218,036 Indonesia (Republic of) 144A notes 5 1/4s, 2042 875,000 1,016,094 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 560,000 644,000 Poland (Government of) sr. unsec. bonds 5s, 2022 710,000 838,510 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 790,000 892,700 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 175,000 170,625 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,400,000 2,424,000 Total foreign government and agency bonds and notes (cost $10,243,273) INVESTMENT COMPANIES (0.8%) (a) Shares Value iShares MSCI EAFE Index Fund 2,360 $134,095 iShares Russell 2000 Growth Index Fund 4,220 402,208 SPDR S&P rust 66,894 9,533,733 Total investment Companies (cost $9,216,467) SENIOR LOANS (0.4%) (a) (c) Principal amount Value Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 $298,996 $298,622 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 40,538 40,820 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.46s, 2018 612,546 546,314 Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.609s, 2014 94,198 91,466 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 162,989 163,125 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 186,287 187,451 First Data Corp. bank term loan FRN 5.211s, 2017 68,903 67,180 First Data Corp. bank term loan FRN 4.211s, 2018 647,458 615,805 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 147,316 122,088 Intelsat SA bank term loan FRN 3.21s, 2014 (Luxembourg) 540,000 539,325 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 148,600 150,040 Level 3 Financing, Inc. bank term loan FRN 5 1/4s, 2019 160,000 161,250 Motor City Casino bank term loan FRN 6s, 2017 345,710 346,349 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 195,000 195,108 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 173,250 175,813 Revlon Consumer Products Corp. bank term loan FRN 4 3/4s, 2017 296,250 297,842 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 160,000 158,950 SRAM Corp. bank term loan FRN 8 1/2s, 2018 75,000 75,750 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.746s, 2017 933,336 625,002 Thomson Learning bank term loan FRN Ser. B, 2.71s, 2014 57,307 45,034 Univision Communications, Inc. bank term loan FRN 4.459s, 2017 69,168 67,957 West Corp. bank term loan FRN Ser. B5, 5 1/2s, 2016 59,574 60,334 Total senior loans (cost $5,220,184) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 499 $490,096 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 15,485 412,675 M/I Homes, Inc. $2.438 pfd. (NON) 8,923 204,337 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 470 375,854 Total preferred stocks (cost $1,174,747) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $165,000 $180,469 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 202,000 187,860 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 39,000 61,815 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 253,000 231,021 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 60,000 65,288 Total convertible bonds and notes (cost $665,830) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value EPR Properties cv. pfd. Ser. C, $1.44 7,508 $164,801 General Motors Co. Ser. B, $2.375 cv. pfd. 5,621 249,404 United Technologies Corp. $3.75 cv. pfd. 2,600 144,846 Total convertible preferred stocks (cost $548,277) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $105,000 $111,529 4.071s, 1/1/14 315,000 324,554 Total municipal bonds and notes (cost $420,000) PURCHASED SWAP OPTIONS OUTSTANDING (—%) (a) Counterparty Expiration Contract Fixed right % to receive or (pay)/ Floating rate index/ Maturity date date/ strike amount Value Credit Suisse International (2.25)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/2.25 $4,581,000 $12,231 Deutsche Bank AG (2.25)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/2.25 4,581,000 12,231 Goldman Sachs International (2.25)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/2.25 4,581,000 12,231 JPMorgan Chase Bank N.A. (2)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/2 9,467,000 68,068 1.5/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/1.5 9,467,000 11,456 Total purchased swap options outstanding (cost $278,364) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $1,103 Hartalega Holdings Bhd (Malaysia) 5/29/15 MYR 4.14 4,020 1,485 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 50,760 10,152 Total warrants (cost $10,263) SHORT-TERM INVESTMENTS (29.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 1,417,257 $1,417,257 Putnam Money Market Liquidity Fund 0.14% (AFF) 283,638,885 283,638,885 SSgA Prime Money Market Fund 0.08% (P) 4,950,000 4,950,000 Straight-A Funding, LLC 144A commercial paper with an effective yield of 0.178%, February 5, 2013 $10,500,000 10,498,163 Straight-A Funding, LLC 144A commercial paper with an effective yield of 0.178%, January 14, 2013 18,208,000 18,206,816 Straight-A Funding, LLC 144A commercial paper with effective yields ranging from 0.174% to 0.178%, January 8, 2013 5,000,000 4,999,825 Straight-A Funding, LLC 144A commercial paper with effective yields ranging from 0.174% to 0.178%, January 7, 2013 5,000,000 4,999,850 U.S. Treasury Bills with an effective yield of 0.147%, November 14, 2013 (SEG) (SEGSF)(SEGCCS) 25,000,000 24,968,775 U.S. Treasury Bills with effective yields ranging from 0.157% to 0.170%, October 17, 2013 (SEG) (SEGSF) 21,376,000 21,353,363 Total short-term investments (cost $375,025,275) TOTAL INVESTMENTS Total investments (cost $1,352,342,109) (b) FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $294,130,743) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 1/16/13 $25,345 $1,889 $(23,456) Japanese Yen Sell 1/16/13 1,253,012 1,280,453 27,441 Peruvian New Sol Buy 1/16/13 1,170,587 1,166,355 4,232 Swedish Krona Buy 1/16/13 594,792 582,470 12,322 Barclays Bank PLC Australian Dollar Buy 1/16/13 1,357,917 1,359,967 (2,050) Brazilian Real Buy 1/16/13 775,616 744,861 30,755 British Pound Sell 1/16/13 2,625,344 2,599,023 (26,321) Canadian Dollar Sell 1/16/13 2,567,098 2,567,556 458 Chilean Peso Buy 1/16/13 1,348,448 1,359,512 (11,064) Czech Koruna Sell 1/16/13 791,064 779,051 (12,013) Euro Buy 1/16/13 9,179,427 9,046,062 133,365 Hong Kong Dollar Sell 1/16/13 739,987 740,042 55 Indonesian Rupiah Sell 1/16/13 387,719 387,764 45 Japanese Yen Buy 1/16/13 373,570 480,406 (106,836) Malaysian Ringgit Buy 1/16/13 1,360,413 1,362,533 (2,120) Mexican Peso Buy 1/16/13 2,223,061 2,235,152 (12,091) New Zealand Dollar Sell 1/16/13 396,859 395,260 (1,599) Polish Zloty Buy 1/16/13 1,185,178 1,158,587 26,591 Russian Ruble Buy 1/16/13 1,171,189 1,160,807 10,382 Singapore Dollar Buy 1/16/13 1,339,569 1,344,176 (4,607) South Korean Won Buy 1/16/13 113,489 111,867 1,622 Swedish Krona Sell 1/16/13 862,243 858,564 (3,679) Taiwan Dollar Buy 1/16/13 636,428 636,056 372 Turkish Lira Buy 1/16/13 1,696,308 1,688,217 8,091 Citibank, N.A. Australian Dollar Buy 1/16/13 3,875,183 3,881,985 (6,802) Brazilian Real Sell 1/16/13 2,035,822 1,967,798 (68,024) British Pound Sell 1/16/13 3,857,122 3,817,921 (39,201) Canadian Dollar Sell 1/16/13 1,298,122 1,298,090 (32) Czech Koruna Sell 1/16/13 791,075 779,445 (11,630) Danish Krone Buy 1/16/13 886,743 880,734 6,009 Euro Buy 1/16/13 2,192,285 2,150,158 42,127 Japanese Yen Sell 1/16/13 1,253,012 1,280,937 27,925 South Korean Won Buy 1/16/13 1,208,690 1,206,270 2,420 Turkish Lira Buy 1/16/13 1,255,849 1,255,394 455 Credit Suisse International Australian Dollar Sell 1/16/13 10,968,324 10,981,975 13,651 Brazilian Real Buy 1/16/13 1,768,442 1,726,596 41,846 British Pound Sell 1/16/13 4,480,726 4,441,491 (39,235) Canadian Dollar Sell 1/16/13 4,439,002 4,437,512 (1,490) Chinese Yuan Buy 1/16/13 770,834 772,122 (1,288) Czech Koruna Sell 1/16/13 791,075 780,052 (11,023) Euro Buy 1/16/13 12,612,603 12,474,477 138,126 Indonesian Rupiah Sell 1/16/13 387,719 388,610 891 Japanese Yen Sell 1/16/13 4,520,607 4,747,039 226,432 Mexican Peso Buy 1/16/13 2,031,208 2,043,442 (12,234) New Zealand Dollar Sell 1/16/13 1,203,623 1,203,552 (71) Norwegian Krone Sell 1/16/13 2,289,740 2,263,934 (25,806) Philippines Peso Buy 1/16/13 696,933 700,576 (3,643) Polish Zloty Buy 1/16/13 1,732,612 1,720,782 11,830 Russian Ruble Buy 1/16/13 1,370,427 1,361,564 8,863 South African Rand Buy 1/16/13 137,800 131,761 6,039 South Korean Won Buy 1/16/13 218,891 216,121 2,770 Swedish Krona Buy 1/16/13 1,097,995 1,081,253 16,742 Swiss Franc Sell 1/16/13 268,803 286,198 17,395 Taiwan Dollar Buy 1/16/13 90,667 90,755 (88) Turkish Lira Buy 1/16/13 1,516,199 1,511,238 4,961 Deutsche Bank AG Australian Dollar Buy 1/16/13 9,681,161 9,697,969 (16,808) Brazilian Real Buy 1/16/13 775,616 748,788 26,828 British Pound Sell 1/16/13 2,682,360 2,671,068 (11,292) Canadian Dollar Sell 1/16/13 2,554,233 2,554,299 66 Euro Sell 1/16/13 5,630,081 5,550,134 (79,947) Polish Zloty Buy 1/16/13 789,516 771,596 17,920 Singapore Dollar Buy 1/16/13 1,605,781 1,609,771 (3,990) South Korean Won Buy 1/16/13 1,380,170 1,375,748 4,422 Swedish Krona Sell 1/16/13 1,327,398 1,301,123 (26,275) Turkish Lira Buy 1/16/13 965,512 960,851 4,661 Goldman Sachs International Australian Dollar Buy 1/16/13 2,052,696 2,056,240 (3,544) HSBC Bank USA, National Association Australian Dollar Buy 1/16/13 2,563,744 2,566,910 (3,166) British Pound Sell 1/16/13 2,635,253 2,608,464 (26,789) Canadian Dollar Sell 1/16/13 1,275,609 1,275,219 (390) Euro Buy 1/16/13 1,253,960 1,258,086 (4,126) Japanese Yen Sell 1/16/13 1,090,348 1,100,059 9,711 Norwegian Krone Sell 1/16/13 1,790,798 1,770,944 (19,854) Philippines Peso Buy 1/16/13 1,168,772 1,172,297 (3,525) Russian Ruble Buy 1/16/13 1,604,210 1,581,340 22,870 South Korean Won Buy 1/16/13 1,311,071 1,307,991 3,080 Turkish Lira Buy 1/16/13 850,307 847,101 3,206 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/16/13 4,741,660 4,750,372 (8,712) Brazilian Real Buy 1/16/13 775,616 747,521 28,095 British Pound Buy 1/16/13 3,722,134 3,684,480 37,654 Canadian Dollar Sell 1/16/13 3,060,376 3,060,240 (136) Chilean Peso Buy 1/16/13 1,348,448 1,361,515 (13,067) Chinese Yuan Buy 1/16/13 770,850 772,138 (1,288) Czech Koruna Sell 1/16/13 791,075 779,233 (11,842) Euro Sell 1/16/13 6,946,219 6,891,228 (54,991) Hong Kong Dollar Buy 1/16/13 739,987 740,026 (39) Hong Kong Dollar Sell 1/16/13 739,987 740,061 74 Japanese Yen Buy 1/16/13 4,582,854 4,829,288 (246,434) Malaysian Ringgit Buy 1/16/13 1,360,380 1,363,080 (2,700) Mexican Peso Buy 1/16/13 1,379,445 1,372,631 6,814 New Zealand Dollar Sell 1/16/13 417,007 415,096 (1,911) Norwegian Krone Sell 1/16/13 1,412,945 1,392,503 (20,442) Polish Zloty Buy 1/16/13 1,169,497 1,144,233 25,264 Russian Ruble Buy 1/16/13 1,604,210 1,576,569 27,641 South Korean Won Buy 1/16/13 101,694 100,213 1,481 Swedish Krona Buy 1/16/13 1,309,213 1,303,981 5,232 Taiwan Dollar Buy 1/16/13 1,557,353 1,561,547 (4,194) Turkish Lira Buy 1/16/13 867,260 863,991 3,269 Royal Bank of Scotland PLC (The) Euro Buy 1/16/13 813,972 805,280 8,692 Euro Sell 1/16/13 813,972 806,106 (7,866) Swiss Franc Buy 1/16/13 3,675,313 3,633,179 42,134 Swiss Franc Sell 1/16/13 3,675,313 3,647,691 (27,622) State Street Bank and Trust Co. Australian Dollar Buy 1/16/13 3,901,949 3,908,911 (6,962) Brazilian Real Buy 1/16/13 1,764,250 1,713,934 50,316 British Pound Sell 1/16/13 4,375,628 4,331,766 (43,862) Canadian Dollar Sell 1/16/13 2,777,153 2,777,644 491 Colombian Peso Buy 1/16/13 1,185,290 1,168,850 16,440 Czech Koruna Sell 1/16/13 791,075 778,884 (12,191) Euro Buy 1/16/13 2,190,701 2,160,781 29,920 Indonesian Rupiah Sell 1/16/13 387,719 388,529 810 Japanese Yen Buy 1/16/13 220,201 311,708 (91,507) Mexican Peso Buy 1/16/13 918,054 913,429 4,625 New Zealand Dollar Sell 1/16/13 397,024 395,396 (1,628) Norwegian Krone Sell 1/16/13 2,620,041 2,572,773 (47,268) Polish Zloty Buy 1/16/13 1,550,833 1,536,839 13,994 South Korean Won Buy 1/16/13 326,593 322,164 4,429 Swedish Krona Buy 1/16/13 1,356,928 1,335,652 21,276 Swiss Franc Sell 1/16/13 1,360,745 1,365,427 4,682 Thai Baht Buy 1/16/13 682,422 680,039 2,383 Turkish Lira Buy 1/16/13 858,699 855,081 3,618 UBS AG Australian Dollar Buy 1/16/13 7,890,836 7,904,832 (13,996) British Pound Sell 1/16/13 2,729,305 2,702,066 (27,239) Canadian Dollar Sell 1/16/13 2,704,589 2,704,528 (61) Czech Koruna Sell 1/16/13 791,075 778,880 (12,195) Euro Buy 1/16/13 12,257,893 12,113,788 144,105 Japanese Yen Sell 1/16/13 3,917,623 4,230,775 313,152 Mexican Peso Buy 1/16/13 1,148,035 1,164,965 (16,930) New Zealand Dollar Sell 1/16/13 345,827 344,451 (1,376) Norwegian Krone Buy 1/16/13 6,098,731 5,983,617 115,114 Philippines Peso Buy 1/16/13 494,832 497,175 (2,343) Russian Ruble Buy 1/16/13 1,604,210 1,581,900 22,310 Singapore Dollar Buy 1/16/13 1,116,171 1,118,684 (2,513) Swiss Franc Buy 1/16/13 3,675,313 3,648,214 27,099 Taiwan Dollar Buy 1/16/13 331,128 330,877 251 Thai Baht Buy 1/16/13 486,242 484,544 1,698 Turkish Lira Buy 1/16/13 1,750,970 1,748,502 2,468 WestPac Banking Corp. Australian Dollar Buy 1/16/13 2,509,589 2,513,655 (4,066) British Pound Sell 1/16/13 2,677,812 2,666,539 (11,273) Canadian Dollar Sell 1/16/13 2,564,083 2,564,097 14 Euro Sell 1/16/13 11,918,364 11,787,253 (131,111) Mexican Peso Buy 1/16/13 692,199 688,982 3,217 Total FUTURES CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 37 $4,208,791 Mar-13 $(6,546) Australian Government Treasury Bond 10 yr (Long) 97 12,421,828 Mar-13 9,285 Canadian Government Bond 10 yr (Long) 23 3,134,030 Mar-13 (2,867) Euro STOXX 50 Index (Short) 544 18,777,092 Mar-13 120,274 FTSE 100 Index (Short) 322 30,589,302 Mar-13 277,621 Japanese Government Bond 10 yr Mini (Short) 1 165,776 Mar-13 988 MSCI EAFE Index Mini (Long) 67 5,428,005 Mar-13 81,271 NASDAQ 100 Index E-Mini (Short) 389 20,657,845 Mar-13 78,153 OMXS 30 Index (Short) 315 5,365,727 Jan-13 7,266 Russell 2000 Index Mini (Long) 597 50,542,020 Mar-13 305,439 Russell 2000 Index Mini (Short) 67 5,672,220 Mar-13 (140,164) S&P 500 Index E-Mini (Long) 2,539 180,281,695 Mar-13 (132,028) S&P 500 Index E-Mini (Short) 227 16,118,135 Mar-13 10,896 S&P Mid Cap 400 Index E-Mini (Long) 332 33,800,920 Mar-13 299,796 S&P Mid Cap 400 Index E-Mini (Short) 329 33,495,490 Mar-13 261,583 SGX MSCI Singapore Index (Short) 38 2,240,399 Jan-13 3,546 SPI 200 Index (Short) 50 5,991,854 Mar-13 (42,733) Tokyo Price Index (Long) 169 16,805,390 Mar-13 1,460,206 Tokyo Price Index (Short) 152 15,114,907 Mar-13 (1,314,900) U.K. Gilt 10 yr (Long) 133 25,692,885 Mar-13 (46,171) U.S. Treasury Bond 30 yr (Long) 229 33,777,500 Mar-13 (472,750) U.S. Treasury Bond Ultra 30 yr (Long) 50 8,129,688 Mar-13 (170,017) U.S. Treasury Bond Ultra 30 yr (Short) 1 162,594 Mar-13 3,395 U.S. Treasury Note 2 yr (Long) 217 47,841,719 Mar-13 13,150 U.S. Treasury Note 2 yr (Short) 151 33,290,781 Mar-13 (12,084) U.S. Treasury Note 5 yr (Long) 384 47,775,000 Mar-13 (18,730) U.S. Treasury Note 5 yr (Short) 48 5,971,875 Mar-13 2,159 U.S. Treasury Note 10 yr (Long) 156 20,713,875 Mar-13 (71,921) U.S. Treasury Note 10 yr (Short) 347 46,075,094 Mar-13 198,231 Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/12 (premiums $152,191) (Unaudited) Counterparty Contract Fixed Obligation % to receive or (pay)/ Floating rate index/ Maturity date Expiration date/ strike amount Value Deutsche Bank AG (1.75)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/1.75 $3,953,000 $25,695 1.75/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/1.75 3,953,000 69,573 Total (E) Extended effective date. TBA SALE COMMITMENTS OUTSTANDING at 12/31/12 (proceeds receivable $5,303,711) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, December 1, 2027 $5,000,000 12/18/12 $5,312,305 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC $1,993,000 (E) $658 3/20/15 0.45% 3 month USD-LIBOR-BBA $(897) 742,000 (E) 21,734 3/20/43 3 month USD-LIBOR-BBA 2.60% (8,481) 446,000 (E) 6,688 3/20/23 3 month USD-LIBOR-BBA 1.75% 1,737 24,538,000 (E) 34,907 3/20/18 3 month USD-LIBOR-BBA 0.90% 32,699 16,900,000 (E) (17,672) 3/20/15 3 month USD-LIBOR-BBA 0.45% (4,490) 5,541,000 (E) (53,689) 3/20/23 1.75% 3 month USD-LIBOR-BBA 7,816 GBP 2,430,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (609,002) Citibank, N.A. $252,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 7,419 Credit Suisse International 6,128,000 (E) 7,095 3/20/15 0.45% 3 month USD-LIBOR-BBA 2,315 6,589,000 (E) (62,107) 3/20/23 1.75% 3 month USD-LIBOR-BBA 11,030 477,000 (E) 3,855 3/20/23 3 month USD-LIBOR-BBA 1.75% (1,440) 12,599,000 (E) (773) 3/20/18 0.90% 3 month USD-LIBOR-BBA 361 1,974,000 (E) (52,005) 3/20/43 2.60% 3 month USD-LIBOR-BBA 28,376 MXN 30,380,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 189,453 Deutsche Bank AG $49,989,000 (E) 62,980 3/20/15 0.45% 3 month USD-LIBOR-BBA 23,988 1,609,000 (E) 10,846 3/20/23 3 month USD-LIBOR-BBA 1.75% (7,014) 1,867,000 (E) (1,460) 3/20/18 3 month USD-LIBOR-BBA 0.90% (1,628) MXN 30,380,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 198,075 Goldman Sachs International $1,723,000 (E) 21,828 3/20/23 3 month USD-LIBOR-BBA 1.75% 2,704 2,075,000 (E) (715) 3/20/15 3 month USD-LIBOR-BBA 0.45% 904 257,000 (E) 12,751 3/20/43 3 month USD-LIBOR-BBA 2.60% 2,286 GBP 2,430,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 296,173 JPMorgan Chase Bank N.A. CAD 2,470,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (62,859) CAD 3,922,000 — 5/2/15 3 month CAD-BA-CDOR 1.6575% 22,627 MXN 10,354,000 — 9/11/20 6.82% 1 month MXN-TIIE-BANXICO (61,271) MXN 13,389,000 — 9/14/20 6.82% 1 month MXN-TIIE-BANXICO (79,090) MXN 4,340,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 29,163 MXN 49,187,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (182,238) MXN 7,830,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 43,858 Total (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation Notional amount received (paid) date fund per annum fund per annum $272,000 (E) $(2,464) 3/20/23 1.75% 3 month USD-LIBOR-BBA $556 Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC $5,600,834 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $1,235 1,171,255 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 258 17,659 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 38 96,561 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (137) 4,700,000 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (84,440) 45,530 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 72 685,074 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 151 114,100 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 215 924,750 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 3,813 1,712,563 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,690 1,029,619 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,617 192,092 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 362 623,456 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,175 452,065 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 852 Citibank, N.A. 791,564 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,243 774,003 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,216 baskets 501 2/13/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks (148,517) units 7,226 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (1,191,480) units 4,318 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (711,986) Credit Suisse International $4,509,256 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 19,991 Goldman Sachs International 2,690,000 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 21,574 2,017,500 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 14,163 82,095 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 177 3,508,565 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 774 693,955 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,745 1,251,852 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 276 1,291,646 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 3,247 294,276 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 740 99,446 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 22 6,763 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 15 514,130 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 113 88,483 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (126) 106,142 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (151) 1,751,682 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 386 1,958,452 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,785) 1,864,000 4/3/17 2.3225% USA Non Revised Consumer Price Index- Urban (CPI-U) 3,447 1,864,000 4/4/17 2.35% USA Non Revised Consumer Price Index- Urban (CPI-U) 6,198 1,864,000 4/5/17 2.355% USA Non Revised Consumer Price Index- Urban (CPI-U) 6,718 1,864,000 4/5/22 2.66% USA Non Revised Consumer Price Index- Urban (CPI-U) 1,994 GBP 1,163,000 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index (38,164) GBP 1,163,000 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index (44,214) GBP 2,326,000 9/20/17 2.6625% GBP Non-revised UK Retail Price Index (18,439) GBP 1,163,000 9/21/17 2.66% GBP Non-revised UK Retail Price Index (9,465) GBP 1,163,000 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index (44,737) JPMorgan Chase Bank N.A. $456,950 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,149 shares 804,010 10/22/13 (3 month USD-LIBOR-BBA plus 0.05%) iShares MSCI Emerging Markets Index 2,168,940 Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC DJ CDX NA IG Series 19 Index BBB+/P $(14,479) $2,915,000 12/20/17 100 bp $(5,840) Citibank, N.A. DJ CDX EM Series 11 Index — (8,100) 300,000 6/20/14 (500 bp) (22,718) DJ CDX NA IG Series 19 Index BBB+/P (63,314) 12,435,000 12/20/17 100 bp (26,465) Credit Suisse International DJ CDX NA HY Series 19 Index B+/P 60,988 24,395,000 12/20/17 500 bp 238,990 DJ CDX NA IG Series 19 Index BBB+/P (6,111) 1,215,000 12/20/17 100 bp (2,510) Deutsche Bank AG DJ CDX EM Series 11 Index — (37,840) 1,720,000 6/20/14 (500 bp) (121,650) DJ CDX NA HY Series 19 Index B+/P (108,647) 34,767,000 12/20/17 500 bp 145,036 Smurfit Kappa Funding, 7 3/4%, 4/1/15 BB-/F — EUR 580,000 9/20/13 715 bp 40,962 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 800,000 9/20/13 535 bp 40,195 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 800,000 9/20/13 477 bp 35,524 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $605,000 9/20/13 495 bp 19,457 DJ CDX NA IG Series 19 Index BBB+/P (1,008) 505,000 12/20/17 100 bp 488 JPMorgan Chase Bank N.A. DJ CDX NA HY Series 19 Index B+/P (110,468) 6,798,000 12/20/17 500 bp (60,866) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at December 31, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound MXN Mexican Peso MYR Malaysian Ringgit USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank CVR Contingent Value Rights ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,283,156,326. (b) The aggregate identified cost on a tax basis is $1,359,798,738, resulting in gross unrealized appreciation and depreciation of $99,650,917 and $21,844,487, respectively, or net unrealized appreciation of $77,806,430. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $126,255, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $296,854,200 $111,345,869 $124,561,184 $111,456 $283,638,885 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,399,993. The fund received cash collateral of $1,417,257, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (E) Extended settlement date on premium. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $408,813,334 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into over-the-counter (OTC) and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront payments are recorded as realized gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change, is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,121,374 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,886,611 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $2,623,281. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $22,787,634 $10,519,931 $— Capital goods 31,705,897 5,929,975 60,219 Communication services 23,219,457 4,851,748 — Conglomerates 9,374,256 1,577,047 — Consumer cyclicals 55,725,090 14,036,149 6 Consumer staples 37,644,235 12,036,778 7,280 Energy 44,720,209 8,069,201 — Financials 76,238,032 24,310,855 — Health care 56,520,090 10,013,648 — Technology 99,670,605 4,303,067 — Transportation 4,147,119 2,448,957 — Utilities and power 14,018,389 3,474,258 — Total common stocks Commodity linked notes — 11,387,299 — Convertible bonds and notes — 726,453 — Convertible preferred stocks 144,846 414,205 — Corporate bonds and notes — 244,035,688 — Foreign government and agency bonds and notes — 10,511,495 — Investment Companies 10,070,036 — — Mortgage-backed securities — 47,491,943 — Municipal bonds and notes — 436,083 — Preferred stocks — 1,482,962 — Purchased swap options outstanding — 116,217 — Senior loans — 5,031,625 — U.S. Government and Agency Mortgage Obligations — 153,300,510 — Warrants 1,485 1,103 10,152 Short-term investments 288,588,885 86,444,049 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $431,865 $— Futures contracts 702,348 — — Written swap options outstanding — (95,268) — TBA sale commitments — (5,312,305) — Interest rate swap contracts — (109,327) — Total return swap contracts — (28,035) — Credit default contracts — 569,582 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $668,010 $98,428 Foreign exchange contracts 1,885,739 1,453,874 Equity contracts 5,087,731 3,681,808 Interest rate contracts 1,461,837 2,269,085 Total At the close of the reporting period, the average volume of activity for each derivative type listed below was as follows: Purchased swap option contracts (contract amount) $66,200,000 Written swap option contracts (contract amount) $46,600,000 Futures contracts (number of contracts) 7,900 Forward currency contracts (contract amount) $407,800,000 OTC interest rate swap contracts (notional) $228,700,000 Central Cleared interest rate swap contracts (notional) $200,000 OTC total return swap contracts (notional) $188,000,000 OTC Credit default swap contracts (notional) $90,300,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Asset Allocation Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 28, 2013
